Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 1 of 39 PageID #: 744




                            Exhibit A
Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 2 of 39 PageID #: 745




                                   Page 1 of 38
www.cohenmilstein.com
        Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 3 of 39 PageID #: 746



                                    COHEN MILSTEIN SELLERS & TOLL PLLC
For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses, institutional investors, and
employees in many of the major class action cases litigated in the United States for violations of the antitrust, securities,
consumer protection, civil rights/discrimination, ERISA, employment, and human rights laws. Cohen Milstein is also at the
forefront of numerous innovative legal actions that are expanding the quality and availability of legal recourse for
aggrieved individuals and businesses both domestic and international. Over its history, Cohen Milstein has obtained many
landmark judgments and settlements for individuals and businesses in the United States and abroad. The firm’s most
significant successes include:

    •    In re Alphabet Shareholder Derivative Litigation No. 19CV341522 (Sup. Crt. Cal., Santa Clara Cnty.): Cohen Milstein,
         as Co-Lead Counsel, represented Northern California Pipe Trades Pension Plan and Teamsters Local 272 Labor
         Management Pension Fund in this shareholder derivative action seeking to hold Alphabet’s leadership
         accountable for a “culture of concealment,” which involved covering up pervasive gender discrimination and
         sexual harassment and approving secretive, multi-million dollar payouts to high-level executives credibly accused
         of serious sexual misconduct against junior employees. In November 2020, the Court granted final approval of a
         historic settlement, which includes a $310 million funding commitment and sweeping reforms to eliminate
         practices that silence victims and implement new measures to improve workplace equity and board oversight.

    •    In re Flint Water Cases No. 16-cv-10444 (E.D. Mich.): In January 2021, the Court granted preliminary approval of
         a $641.25 million settlement between Flint residents and businesses and multiple governmental defendants,
         including the State of Michigan, Michigan Department of Environmental Quality (DEQ), and individual defendants,
         including former Governor Rick Snyder, in this environmental toxic tort class action, affecting over 90,000 Flint
         residents and businesses. Litigation will continue against other defendants, including two private engineering
         firms, Veolia North America and Lockwood, Andrews & Newnam (LAN), both charged with professional
         negligence, and separate litigation against the U.S. Environmental Protection Agency will also continue. Cohen
         Milstein’s is Interim Co-Lead Class Counsel in this litigation.

    •    Wynn Resorts, Ltd. Derivative Litigation No. A-18-770013-B (Eighth Jud. Dist. Crt., Clark Cnty., Nev.): Cohen
         Milstein represented New York State Common Retirement Fund and the New York City Pension Funds as Lead
         Counsel in a derivative shareholder lawsuit against certain officers and directors of Wynn Resorts, Ltd., arising out
         of their failure to hold Steve Wynn, the former CEO and Chairman of the Board, accountable for his longstanding
         pattern of sexual abuse and harassment of female employees. In March 2020, the Court granted final approval
         of a $90 million settlement in the form of cash payments and landmark corporate governance reforms, placing it
         among the largest, most comprehensive derivative settlements in history.

    •    National Association of the Deaf v. Harvard & MIT (D. Mass.): In February 2020 and June 2020, Cohen Milstein and
         co-counsel successfully settled the second of two groundbreaking class actions on behalf and deaf and hearing-
         impaired individuals. The landmark settlements are historic because they require two of the most lauded
         academic research institutions in the world to include closed captioning on all content, including videos and
         podcasts, available to the public online, establishing a precedent for academia and business worldwide.

    •    Sutter Health Antitrust Litigation No. CSG 14-538451 (Sup. Crt., San Fran. Cnty., Cal.): Cohen Milstein is part of a
         small team of firms representing a certified class of self-funded employers and union trust funds against Sutter
         Health, a large hospital chain in Northern California, for restraining hospital competition through anticompetitive
         contracting agreements. In October 2019, on the eve of trial, the case settled for $575 million and comprehensive
         injunctive relief, subject to approval by the Court.


                                                        Page 2 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 4 of 39 PageID #: 747


   •    In Re Equifax, Inc., Customer Data Security Breach Litigation No. 1:17-md-2800-TWT (N.D. Ga.): On December 19,
        2019 the court granted final approval a landmark $1.5 billion settlement concluding this data breach class action
        affecting more than 147 million people in the U.S. The settlement consists of a record-breaking $425 million in
        monetary and injunctive benefits and requires Equifax to spend $1 billion to upgrade its security and technology.
        Cohen Milstein was on the Plaintiffs’ Steering Committee.

   •    New Jersey Carpenters Health Fund v. Royal Bank of Scotland Group PLC et al. No. 1:08-cv-05310-DAB-HBP
        (S.D.N.Y.): On March 8, 2019, the Honorable Deborah A. Batts granted final approval to a $165 million all-cash
        settlement, bringing this lawsuit, the last of 11 MBS class actions Cohen Milstein successfully handled, to
        conclusion. Cohen Milstein was lead counsel in this certified MBS class action.

   •    In re Lidoderm Antitrust Litigation No. 3:14-md-02521 (N.D. Cal.): Plaintiffs allege that Endo and Teikoku,
        manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic launch. The case settled
        on the eve of trial and on September 20, 2018, plaintiffs obtained final approval of a $104.75 million settlement –
        more than 40% of plaintiffs’ best-case damages estimate. This case was ranked by Law360 as “The Biggest
        Competition Cases Of 2017 So Far” (July 7, 2017).

   •    In re Domestic Drywall Antitrust Litigation No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served as co-lead counsel
        for a class of direct purchasers of drywall against drywall manufacturers for price-fixing. The court approved
        settlements that total more than $190 million. The court commented that it had sided with plaintiffs because of
        counsel’s “outstanding work,” and that plaintiffs’ counsel had a “sophisticated and highly professional approach.”
        It complemented the attorneys as “highly skilled” and noted that their performance on class action issues was
        “imaginative.” It also stated, “Few cases with no government action, or investigation, result in class settlements
        as large as this one.”

   •    In re Anthem Data Breach Litigation No. 15-MD-02617-LHK (N.D. Cal.): On August 16, 2018, the Honorable Lucy H.
        Koh in the U.S. District Court for the Northern District of California granted final approval to a $115 million
        settlement – the largest data breach settlement in U.S. history – ending claims that Anthem Inc., one of the
        nation’s largest for-profit managed health care companies, put 78.8 million customers’ personal information,
        including social security numbers and health date, at risk in a 2015 data breach. Cohen Milstein was co-lead
        counsel.

   •    Relvas v. The Islamic Republic of Iran, et al. No. 1:14-cv-01752-RCL (D.D.C.): On February 28, 2018 U.S. District
        Court Judge Royce C. Lamberth, for the District of Columbia, ordered the Republic of Iran to pay $920 million to
        80 families of soldiers and other military service members who were killed or injured in the 1983 bombing of the
        U.S. Marine barracks in Beirut, Lebanon. The Beirut Marine Barracks bombing, which killed 241 American
        servicemembers and injured numerous others, was the deadliest state-sponsored terrorist attack against United
        States citizens before September 11, 2001.

   •    Moody’s Litigation: Represented the co-lead state Mississippi and represented New Jersey in the $864 million
        consumer fraud settlement achieved in January 2017 by 22 states and the U.S. Department of Justice with
        Moody’s Corporation, Moody’s Investors Service, Inc., and Moody’s Analytics, Inc. Together with the S&P
        settlement, these cases against the nation’s two largest credit rating agencies produced key industry reforms that
        provide greater transparency for consumers and that divested the credit rating agencies of more than $2.2 billion
        for their conduct contributing to the national housing crisis and the Great Recession.

   •    S&P Litigation: Represented co-lead state Mississippi in the $1.375 billion-dollar consumer fraud settlement
        achieved in 2015 by 20 states and the U.S. Department of Justice with Standard & Poor’s. Together with the
        Moody’s settlement, these cases against the nation’s two largest credit rating agencies produced key industry


                                                       Page 3 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 5 of 39 PageID #: 748


        reforms that provide greater transparency for consumers and that divested the credit rating agencies of more
        than $2.2 billion for their conduct contributing to the national housing crisis and the Great Recession.

   •    In re BP Securities Litigation No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the New York State
        Common Retirement Fund as co-lead plaintiff in a securities class action filed in 2010, alleging that BP injured
        investors by intentionally downplaying the severity of the Deepwater Horizon oil spill and preventing investors
        from learning the magnitude of the disaster. After successfully arguing for class certification to the district court,
        Cohen Milstein presented plaintiffs’ defense of that court’s decision to the U.S. Court of Appeals for the Fifth
        Circuit, which affirmed the class. The case settled for $175 million a few weeks before trial was set to begin.

   •    Providence Health Services Church Plan Litigation No. 2:14-cv-01720-JCC (W.D. Wash.): Cohen Milstein served as
        co-lead counsel to a class of defined benefit participants of Providence’s health & Service Case Balance Retirement
        Plan who alleged that fiduciaries underfunded the pension plan because they improperly operated it under the
        ERISA “church plan” exemption. In March 2017, the court granted final approval of a $315.9 million settlement,
        one of the largest settlements of its kind, and requires Providence to continue making minimum plan contributions
        that aim to fully fund the plan by 2029.

   •    Bon Secours Health System Church Litigation No. 1:16-cv-01079-RDB (D. Md.): Cohen Milstein served as lead
        counsel to a class of defined benefit participants of seven Bon Secours Health System Inc. pension plans which
        improperly operated under the “church plan” exemption of ERISA. In May 2017, the court granted final approval
        of a settlement of over $102 million, one of the largest settlements of its kind.

   •    In re Animation Workers Litigation No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-lead counsel
        representing a class of animation and visual effects workers who alleged that Pixar, Lucasfilm, DreamWorks,
        Disney and other studios conspired to suppress their pay primarily through no poach agreements. The court
        granted final approval of $168.95 million in settlements. To our knowledge, this is the most successful no-poach
        class action, achieving an average recovery per class member of nearly $17,000.

   •    Mincey v. Honda Motor Company, et al. No. 22787197 (Circ. Crt. Duval Cty, Fla.): On July 15, 2016, Cohen Milstein
        resolved a closely watched lawsuit against the Japanese company and airbag maker, Takata, involving the injury
        and eventual death of a woman whose car was involved in a minor accident in 2014.The confidential resolution
        was announced moments before a critical hearing in which a judge in Jacksonville, Fla., could have considered
        allowing punitive damages and for the company’s chief executive, Shigehisa Takada, to submit a civil deposition.

   •    HEMT MBS Litigation No. 1:08-cv-05653 (S.D.N.Y.): On May 10, 2016, U.S. District Judge Paul A. Crotty finally
        approved a $110 million settlement in the mortgage-backed securities class action brought by investors against
        Credit Suisse AG and its affiliates. This settlement ends claims brought by the New Jersey Carpenters Health Fund
        and other investors who claimed that the offering documents for the mortgage-backed securities at issue violated
        the Securities Act as they contained false and misleading misstatements concerning compliance with underwriting
        standards.

   •    In re Urethane Antitrust Litigation (Polyether Polyol Cases) MDL No: 1616 (D. Kan.): Cohen Milstein served as co-
        lead counsel on behalf of a class of direct purchasers of chemicals used to make many everyday products, from
        mattress foam to carpet cushion, who were overcharged as a result of a nationwide price-fixing conspiracy. On
        February 25, 2016, Cohen Milstein reached an agreement with The Dow Chemical Company to settle the case
        against Dow for $835 million. Combined with earlier settlements obtained from Bayer, Huntsman, and BASF, the
        Dow settlement pushed the total settlements in the case to $974 million. The settlement was approved on July
        29, 2016.



                                                        Page 4 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 6 of 39 PageID #: 749


   •    United States of America et al., ex rel. Lauren Kieff, v. Wyeth, No. 03-12366 (D. Mass.): Cohen Milstein was co-
        lead counsel in this False Claims Act whistleblower case against pharmaceutical giant Wyeth (subsequently
        acquired by Pfizer), in which the whistleblowers alleged that Wyeth defrauded Medicaid, the joint federal/state
        healthcare program for the poor, when it reported falsely inflated prices for its acid suppression drug Protonix
        from 2001 through 2006 for Medicaid rebate purposes. Weeks before trial, in February 2016, in one of the largest
        qui tam settlements in U.S. history, Wyeth agreed to pay $784.6 million to the U.S. government and the over 35
        intervening states.

   •    RALI MBS Litigation No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final approval to a $235
        million settlement with underwriters Citigroup Global Markets Inc., Goldman Sachs & Co., and UBS Securities LLC.
        She also approved a plan for distribution to investors of those funds as well as the previously approved $100
        million settlement with RALI, its affiliates, and the individual Defendants that was reached in in 2013. This global
        settlement marks an end to a long and complicated class action over MBS offerings that RALI and certain of its
        affiliates issued and sold to the New Jersey Carpenters Health Fund and other investors from 2006 through 2007.
        The case took seven years of intense litigation to resolve.

   •    In re: Bear Stearns Mortgage Pass-Through Certificates Litigation No. 08-08093 (S.D.N.Y.): On May 27, 2015, U.S.
        District Judge Laura Taylor Swain finally approved a class action settlement with JPMorgan Chase & Co., which
        agreed to pay $500 million and up to an additional $5 million in litigation-related expenses to resolve claims arising
        from the sale of $27.2 billion of mortgage-backed securities issued by Bear Stearns & Co. during 2006 and 2007 in
        22 separate public offerings.

   •    Harborview MBS Litigation No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a settlement with
        the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving claims that RBS duped investors into
        buying securities backed by shoddy home loans. The $275 million settlement is the fifth largest class action
        settlement in a federal MBS case. This case is one of eight significant MBS actions that Cohen Milstein has been
        named lead or co-lead counsel by courts and one of three that were nearly thrown out by the court, only to be
        revived in 2012.

   •    In Re Electronic Books Antitrust Litigation No. 11-md-02293 (S.D.N.Y.): In August 2014, a New York federal judge
        approved a $400 million antitrust settlement in the hotly contested ebooks price-fixing suit against Apple Inc.
        Combined with $166 million in previous settlements with five defendant publishing companies, the final
        settlement totaled more than $560 million. The settlement resolves damages claims brought by a class of ebook
        purchasers and attorneys general from 33 U.S. states and territories.

   •    Countrywide MBS Litigation No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the landmark mortgage-
        backed securities (MBS) class action litigation against Countrywide Financial Corporation and others, led by Lead
        Plaintiff, the Iowa Public Employees’ Retirement System (IPERS), agreed to a $500 million settlement. It is the
        nation’s largest MBS-federal securities class action settlement. The settlement was approved in December 2013
        and brings to a close the consolidated class action lawsuit brought in 2010 by multiple retirement funds against
        Countrywide and other defendants for securities violations involving the packaging and sale of MBS. The
        settlement is also one of the largest (top 20) class action securities settlements of all time.

   •    In re Beacon Associates Litigation No. 09-cv-0777 (S.D.N.Y): Class action settlement of $219 million for trustees
        and participants in ERISA-covered employee benefit plans whose assets were lost through investments made on
        their behalf by Beacon Associates LLC I & II in the investment schemes of Bernard Madoff.

   •    In re Plasma-Derivative Protein Therapies Antitrust Litigation No. 09 C 7666 (N.D Ill.): After four years of litigation,
        in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc. (collectively, “CSL”), and the Plasma Protein
        Therapeutics Association (“PPTA”) agreed to pay $64 million dollars to settle a lawsuit brought by the University
                                                         Page 5 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 7 of 39 PageID #: 750


        of Utah Hospital and other health care providers alleging that CSL, the PPTA, and Baxter agreed between 2003-
        2009 to restrict the supply of immunoglobulin and albumin and thereby increase the prices of those therapies.
        Two months later, Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay an
        additional $64 million to settle these claims – bringing the total recovery to the class to $128 million.

   •    Keepseagle v. Vilsack Civil Action No. 1:99CV03119 (D.D.C.): A class of Native American farmers and ranchers allege
        that they have been systematically denied the same opportunities to obtain farm loans and loan servicing that
        have been routinely afforded white farmers by the USDA. A class was certified in 2001 by Judge Emmet Sullivan,
        District Judge for the U.S. District Court for the District of Columbia, and the D.C. Circuit declined USDA’s request
        to review that decision. On October 19, 2010, the case reached a historic settlement, with the USDA agreeing to
        pay $680 million in damages to thousands of Native American farmers and ranchers and forgive up to $80 million
        worth of outstanding farm loan debt.

   •    In re Parmalat Securities Litigation No. 1:04-md-1653 (S.D.N.Y.): Cohen Milstein, as co-lead counsel, successfully
        negotiated several settlements totaling approximately $90 million, including two settlements with Parmalat’s
        outside auditors. Judge Lewis A. Kaplan remarked that plaintiffs’ counsel “did a wonderful job here for the class
        and were in all respects totally professional and totally prepared. I wish I had counsel this good in front of me in
        every case.” Parmalat’s bankruptcy filing was the biggest corporate bankruptcy in Europe, and in December 2003,
        the U.S. Securities and Exchange Commission filed a suit charging Parmalat with “one of the largest and most
        brazen corporate financial frauds in history.” During the litigation, the company subsequently emerged from
        bankruptcy, as a result we added “New Parmalat” as a defendant because of the egregious fraud committed by
        the now-bankrupt old Parmalat. New Parmalat strenuously objected and Judge Kaplan of the Southern District of
        New York ruled in the class plaintiffs’ favor, a ruling which was affirmed on appeal. This innovative approach of
        adding New Parmalat enabled the class to obtain an important additional source of compensation, as we
        subsequently settled with New Parmalat for shares worth approximately $26 million.

   •    Dukes v. Wal-Mart Stores, Inc. No. C-01-2252 (N.D. Cal.): Cohen Milstein is co-lead counsel in this sex
        discrimination case. In 2004, the U.S. District Court certified a nationwide class action lawsuit for all female
        employees of Wal-Mart who worked in U.S. stores anytime after December 26, 1998. This was the largest civil
        rights class action ever certified against a private employer, including approximately 1.5 million current and former
        female employees. That ruling was appealed, and while affirmed by the Ninth Circuit, was reversed by the
        Supreme Court in June 2011. Cohen Milstein argued the case for the plaintiffs-respondents in the Supreme Court.
        Since then, the Dukes action has been amended to address only the Wal-Mart regions that include stores in
        California, and other regional class cases have been or are soon to be filed. This litigation to resolve the merits of
        the claims – whether Wal-Mart discriminates against its female retail employees in pay and promotions –
        continues.

   •    Rubin v. MF Global, Ltd. No. 08-CV-02233 (S.D.N.Y.): Acting as co-lead counsel in this class action, the Firm
        represented the Central States, Southeast and Southwest Areas Pension Fund which was one of the co- lead
        plaintiffs in the case. In September 2010, as a result of Plaintiffs’ decision to appeal, the U.S. Second Circuit Court
        of Appeals vacated in part the lower court’s dismissal of the case and remanded the case for further proceedings.
        In overturning the District Court decision, the Second Circuit issued a decision which differentiated between a
        forecast or a forward-looking statement accompanied by cautionary language -- which the Appellate Court said
        would be insulated from liability under the bespeaks caution doctrine -- from a factual statement, or non-forward-
        looking statement, for which liability may exist. Importantly, the Second Circuit accepted Plaintiffs’ position that
        where a statement is mixed, the court can sever the forward-looking aspect of the statement from the non-
        forward-looking aspect. The Court further stated that statements or omissions as to existing operations (and
        present intentions as to future operations) are not protected by the bespeaks caution doctrine. Mediation
        followed this decision and resulted in a settlement comprised of $90 million in cash.


                                                        Page 6 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 8 of 39 PageID #: 751


   •    Hughes v. Huron Consulting Group No. 09-CV-04734 (N.D. Ill.): Cohen Milstein represented lead plaintiffs the
        Public School Teachers’ Pension & Retirement Fund of Chicago and the Arkansas Public Employees Retirement
        System (“APERS”) in this case against Huron Consulting Group, founded by former Arthur Anderson personnel
        following its collapse in the wake of the Enron scandal. In August 2010, the District Court for the Northern District
        of Illinois denied defendants' motions to dismiss in their entirety and upheld plaintiffs’ allegations that defendants
        intentionally improperly accounted for acquisition- related payments, which allowed plaintiffs to move forward
        with discovery. The case was settled for $40 million, comprised of $27 million in cash and 474,547 shares in Huron
        common stock, with an aggregate value at the time of final approval in 2011 of approximately $13 million.

   •    In re Lucent Technologies Securities Litigation No. 00-621 (D.N.J.): A settlement in this massive securities fraud
        class action was reached in late March 2003. The class portion of the settlement amounts to over $500 million
        in cash, stock and warrants and ranks as the second largest securities class action settlement ever completed.
        Cohen Milstein represented one of the co-lead plaintiffs in this action, a private mutual fund.

   •    Nate Pease, et al. v. Jasper Wyman & Son, Inc., et al. No. 00-015 (Knox County Superior Court, Me.): In 2004, a
        state court jury from Maine found three blueberry processing companies liable for participating in a four-year
        price-fixing and non-solicitation conspiracy that artificially lowered the prices defendants paid to approximately
        800 growers for wild blueberries. The jury ordered defendants Cherryfield Foods, Inc., Jasper Wyman & Son,
        Inc., and Allen’s Blueberry Freezer, Inc. to pay $18.68 million in damages, the amount which the growers would
        have been paid absent the defendants’ conspiracy. After a mandatory trebling of this damage figure under Maine
        antitrust law, the total amount of the verdict for the plaintiffs is just over $56 million. The firm served as co-lead
        counsel.

   •    In re StarLink Corn Products, Liability Litigation MDL No. 1403 (N.D. Ill.): Cohen Milstein successfully represented
        U.S. corn farmers in a national class action against Aventis CropScience USA Holding and Garst Seed Company, the
        manufacturer and primary distributor of StarLink corn seeds. StarLink is a genetically modified corn variety that
        the United States government permitted for sale as animal feed and for industrial purposes, but never approved
        for human consumption. However, StarLink was found in corn products sold in grocery stores across the country
        and was traced to widespread contamination of the U.S. commodity corn supply. The Firm, as co-lead counsel,
        achieved a final settlement providing more than $110 million for U.S. corn farmers, which was approved by a
        federal district court in April 2003. This settlement was the first successful resolution of tort claims brought by
        farmers against the manufacturers of genetically modified seeds.

   •    Snyder v. Nationwide Mutual Insurance Company No. 97/0633 (Sup. Ct. N.Y. Onondaga Cty.): Cohen Milstein
        served as one of plaintiffs’ principal counsel in this case on behalf of persons who held life insurance policies issued
        by Nationwide through its captive agency force. The action alleged consumer fraud and misrepresentations.
        Plaintiffs obtained a settlement valued at more than $85 million. The judge praised the efforts of Cohen Milstein
        and its co-counsel for having done “a very, very good job for all the people.” He complimented “not only the
        manner” in which the result was arrived at, but also the “time … in which it was done.”

   •    Oncology & Radiation Associates, P.A. v. Bristol Myers Squibb Co., et al. No. 1:01CV02313 (D.D.C.): Cohen Milstein
        has been co-lead counsel in this case since its inception in 2001. Plaintiffs alleged that Bristol-Myers Squibb
        unlawfully monopolized the United States market for paclitaxel, a cancer drug discovered and developed by the
        United States government, which Bristol sells under the brand name Taxol. Bristol’s scheme included a conspiracy
        with American BioScience, Inc., a generic manufacturer, to block generic competition. Cohen Milstein’s
        investigation and prosecution of this litigation on behalf of direct purchasers of Taxol led to a settlement of
        $65,815,000 that was finally approved by U.S. District Judge Emmet G. Sullivan on August 14, 2003 and preceded
        numerous Taxol-related litigations brought by the Federal Trade Commission and State Attorneys General offices.



                                                         Page 7 of 38
www.cohenmilstein.com
       Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 9 of 39 PageID #: 752


   •    Kruman v. Christie’s International PLC, et al. No. 01-7309 (S.D.N.Y.): A $40 million settlement on behalf of all
        persons who bought or sold items through Christie’s or Sotheby’s auction houses in non-internet actions was
        approved in this action. Cohen Milstein served as one of three leading counsel on behalf of foreign plaintiffs. The
        Court noted that approval of the settlement was particularly appropriate, given the significant obstacles that faced
        plaintiffs and plaintiffs’ counsel in the litigation. The settlement marked the first time that claims on behalf of
        foreign plaintiffs under U.S. antitrust laws have been resolved in a U.S. court, a milestone in U.S. antitrust
        jurisprudence.

   •    Roberts v. Texaco, Inc. 94-Civ. 2015 (S.D.N.Y.): Cohen Milstein represented a class of African-American employees
        in this landmark litigation that resulted in the then-largest race discrimination settlement in history ($176 million
        in cash, salary increases and equitable relief). The Court hailed the work of class counsel for, inter alia, “framing
        an imaginative settlement, that may well have important ameliorative impact not only at Texaco but in the
        corporate context as a whole …”.

   •    Trotter v. Perdue Farms, Inc. No. 99-893 (D. Del.): This suit on behalf of hourly workers at Perdue’s chicken
        processing facilities – which employ approximately 15,000 people – forced Perdue to pay employees for time
        spent “donning and doffing,” that is, obtaining, putting on, sanitizing and removing protective equipment that
        they must use both for their own safety and to comply with USDA regulations for the safety of the food supply.
        The suit alleged that Perdue’s practice of not counting donning and doffing time as hours worked violated the Fair
        Labor Standards Act and state law. In a separate settlement with the Department of Labor, Perdue agreed to
        change its pay practices. In addition, Perdue is required to issue retroactive credit under one of its retirement
        plans for “donning and doffing” work if the credit would improve employees’ or former employees’ eligibility for
        pension benefits. Cohen Milstein was co-lead counsel.




                                                       Page 8 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 10 of 39 PageID #: 753



                                             Awards & Recognition

                                                        2021
   •   In 2021, Daily Business Review recognized Theodore J. Leopold Recognized as a “2021 Distinguished Leader.”
   •   In 2021, Law360 recognized Julie Goldsmith Reiser as a “Titan of the Plaintiffs Bar.”
   •   In 2021, The National Law Journal and The Trial Lawyer named Betsy A. Miller and Steven J. Toll among
       “America’s 50 Most Influential Trial Lawyers.”
   •   In 2021, Lawdragon named Agnieszka Fryszman Named to the “Lawdragon Global Litigation 500.”
   •   In 2021, Lawdragon recognized 12 Cohen Milstein lawyers among the “500 Leading Lawyers in America.”
   •   In 2021, Lawdragon inducted Steven J. Toll into the “Lawdragon 500 Hall of Fame.”


                                                        2020
   •   In 2020, Crain’s New York Business recognized Laura H. Posner among New York’s “Notable Women in Law.”
   •   In 2020, Law360 recognized Cohen Milstein as a “Class Action Group of the Year.”
   •   In 2020, Law360 recognized Cohen Milstein as a “Environmental Group of the Year.”
   •   In 2020, Law360 recognized Cohen Milstein as a “Life Sciences Group of the Year.”
   •   In 2020, Law360 recognized Cohen Milstein as a “Securities Group of the Year.”
   •   In 2020, Cumberland School of Law named Theodore J. Leopold its “2020 Distinguished Alumnus of the Year.”
   •   In 2020, U.S. News & World Report and Best Lawyers named Cohen Milstein among their 2021 “Best Law Firms”
       nationally in ERISA Litigation, Employee Benefits Law, and Labor & Employment Litigation; for Washington, DC in
       Civil Rights Law, Employee Benefits (ERISA) Law, Employment Law – Individuals, Labor Law – Union, Litigation –
       ERISA, and Litigation – Labor & Employment; and for West Palm Beach, FL in Mass Tort Litigation / Class Actions
       – Plaintiffs Medical Malpractice Law – Plaintiffs, Personal Injury Litigation – Plaintiffs, and Product Liability
       Litigation – Plaintiffs for West Palm Beach, FL.
   •   In 2020, Super Lawyers recognized five Cohen Milstein attorneys as “2020 New York – Metro Super Lawyers.”
   •   In 2020, Benchmark Litigation recognized Cohen Milstein as a 2021 “Top Plaintiffs Firm.”
   •   In 2020, Law360’s Glass Ceiling Report named Cohen Milstein among “The Best Law Firms for Female
       Attorneys.”
   •   In 2020, Lawdragon named seven Cohen Milstein attorneys to its “500 Leading Plaintiff Employment Lawyers”
       list.
   •   In 2020, the Human Trafficking Legal Center named Agnieszka M. Fryszman “Human Trafficking Advocate of the
       Year.”
   •   In 2020, Crain’s Chicago Business named Carol V. Gilden one of its “Notable Women in Law.”
   •   In 2020, Palm Beach Illustrated named six Cohen Milstein attorneys to its “Top Lawyers” list.
   •   In 2020, The National Law Journal named Shaylyn Cochran a “Washington D.C. Trailblazer.”
   •   In 2020, Lawdragon named 15 Cohen Milstein attorneys to its “500 Leading Plaintiff Financial Lawyers” list.
   •   In 2020, The Best Lawyers in America named 15 Cohen Milstein attorneys to its 2021 “Best Lawyers in America”
       list.
   •   In 2020, The Best Lawyers in America named Stephan A. LeClainche “Personal Injury Lawyer of the Year – West
       Palm Beach, FL.”
   •   In 2020, American Lawyer Media and The National Trial Lawyers named Cohen Milstein “Antitrust Law Firm of
       the Year.”
   •   In 2020, Florida Trend named Poorad Razavi a “Legal Elite” in the Civil Trial section.
   •   In 2020, Law360 named Jamie Bowers a “Rising Star – Benefits.”
   •   In 2020, Law360 named Emmy L. Levens a “Rising Star – Class Actions.”
   •   In 2020, Law360 named Shaylyn Cochran a “Rising Star – Employment.”

                                                     Page 9 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 11 of 39 PageID #: 754


   •   In 2020, The Legal 500 named Cohen Milstein a “Top-Tier” firm in Labor and Employment: Labor and
       Employment Disputes (including Collective Actions): Plaintiff.
   •   In 2020, The Legal 500 named Cohen Milstein a “Leading Practice” in Antitrust, Products Liability, and Securities
       Litigation.
   •   In 2020, Florida Super Lawyers recognized Nicholas C. Johnson, Leslie M. Kroeger, Stephan A. LeClainche,
       Theodore J. Leopold as “Super Lawyers” in the area of Personal Injury Law (Plaintiff); Adam J. Langino
       recognized as a “Rising Star” in Personal Injury Products: Plaintiff.
   •   In 2020, Law360 named Cohen Milstein’s Daniel A. Small a “Law360 Titan of the Plaintiffs Bar” for his decades
       of successful work in antitrust litigation.
   •   In 2020, The National Law Journal named Cohen Milstein’s John Sheehan a “2020 Plaintiffs’ Trailblazer” in
       Environmental Law.
   •   In 2020, Daily Business Review named Cohen Milstein’s Leslie M. Kroeger a “2020 DBR Distinguished Leader.”
   •   In 2020, Super Lawyers recognized 17 Cohen Milstein attorneys as “2020 Washington, DC Super Lawyers” and
       seven Cohen Milstein attorneys as “2020 Washington, DC Rising Stars.”
   •   In 2020, Chambers USA recognized Cohen Milstein as a leading firm in the “Antitrust: Plaintiffs – Nationwide”
       category.
   •   In 2020, Lawdragon recognized eight Cohen Milstein lawyers in the “2020 Lawdragon 500 Leading Plaintiff
       Consumer Lawyers” list.
   •   In 2020, Lawdragon recognized 12 Cohen Milstein lawyers in the “2020 Lawdragon 500 Leading Lawyers in
       America” list.
   •   In 2020, American Lawyer Media and The National Trial Lawyers named Cohen Milstein “Antitrust Law Firm of
       the Year.”
   •   In 2020, Law360 named Cohen Milstein “Practice Group of the Year – Benefits” for the firm’s work in 2019.
   •   In 2020, Law360 named Cohen Milstein “Practice Group of the Year – Consumer Protection” for the firm’s work
       in 2019.
                                                        2019
   •   In 2019, Law360 named Cohen Milstein’s Sharon K. Robertson “Life Sciences – MVP” for her cutting-edge “pay
       for delay” antitrust class actions in the Life Sciences industry.
   •   In 2019, Law360 named Cohen Milstein’s Karen L. Handorf a 2019 “Benefits – MVP” for her exemplary work in
       ERISA litigation.
   •   In 2019, Lawdragon named Cohen Milstein’s Agnieszka Fryszman and Steve Toll to “Lawdragon Legends,” a list
       recognizing 30 of the “nation’s elite lawyers” who have been named to the Lawdragon 500 for at least ten years.
   •   In 2019, ALM and The National Trial Lawyers named seven of Cohen Milstein’s practice areas to its “Elite Trial
       Lawyer – Finalist” list and recognized Karen L. Handorf Recognized as one of its “Elite Women of the Plaintiffs
       Bar” (2020).
   •   In 2019, the Seven Hills School awarded Cohen Milstein’s Kalpana Kotagal with the “Norma Martin Goodall
       Distinguished Alumni Award.”
   •   In 2019, the Chicago Business Journal named Cohen Milstein’s Carol V. Gilden a 2019 “Woman of Influence.”
   •   In 2019, the American Antitrust Institute honored Cohen Milstein’s Jessica Weiner with an “Outstanding
       Antitrust Litigation Achievement Award.”
   •   In 2019, Lawdragon named 15 Cohen Milstein lawyers to is 2019 “500 Leading Plaintiff Financial Lawyers” list.
   •   In 2019, Law360 named Cohen Milstein’s Mary Bortscheller a “Rising Star.”
   •   In 2019, The Best Lawyers in America named 12 Cohen Milstein attorneys to its 2020 “Best Lawyers in America”
       list.
   •   In 2019, The Best Lawyers in America named Cohen Milstein’s Karen L. Handorf as “ERISA Litigation Lawyer of
       the Year – Washington, DC.”

                                                    Page 10 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 12 of 39 PageID #: 755


   •   In 2019, The Best Lawyers in America named Cohen Milstein’s Stephan A. LeClainche “Medical Malpractice
       Lawyer of the Year – West Palm Beach, FL.”
   •   In 2019, Public Justice Foundation named Cohen Milstein one of five finalists for the “Trial Lawyer of the Year
       Award.”
   •   In 2019, Cohen Milstein’s Environmental Toxic Tort practice was named a winner of The National Law Journal’s
       “Elite Trial Lawyers” Award, and Cohen Milstein’s Agnieszka Fryszman and Sharon Robertson were named
       winners of The National Law Journal’s “Elite Women of the Plaintiffs Bar” Award.
   •   In 2019, six of Cohen Milstein lawyers were named among the “Lawdragon 500 Leading Plaintiff Consumer
       Lawyers.”
   •   In 2019, Cohen Milstein’s Carol V. Gilden received Lawyer Monthly Magazine’s “Women in Law Award.”
   •   In 2019, four of Cohen Milstein partners were named to Benchmark Litigation’s “40 & Under Hot List.”
   •   In 2019, Cohen Milstein’s Christine E. Webber received the Washington Lawyers’ Committee for Civil Rights and
       Urban Affairs’ “Roderic V.O. Boggs Award.”
   •   In 2019, Cohen Milstein’s Nicholas C. Johnson and Poorad Razavi were named to Florida Trend’s “Legal Elite.”
   •   In 2019, Cohen Milstein’s Nicholas C. Johnson was appointed to serve on the AAJ Board of Governors.
   •   In 2019, The National Law Journal named Cohen Milstein an “Elite Trial Lawyer” finalist in five practice areas
       and named Agnieszka Fryszman and Sharon Robertson “Elite Women of the Plaintiffs Bar.”
   •   In 2019, Law360’s 2019 Glass Ceiling Report named Cohen Milstein among “The Best Law Firms for Female
       Attorneys.”
   •   In 2019, The Legal 500 recognized Cohen Milstein’s Antitrust, Civil Rights & Employment, Products Liability, and
       Securities Litigation practices as “Leading Practices,” and named seven Cohen Milstein attorneys among their
       “Leading Lawyers,” “Next Generation Lawyers,” and “Rising Stars.”
   •   In 2019, Cohen Milstein was named to The National Law Journal’s “Pro Bono Hot List.”
   •   In 2019, 21 Cohen Milstein attorneys were recognized as “Super Lawyers,” and nine Cohen Milstein attorneys
       were recognized as “Rising Stars.”
   •   In 2019, Cohen Milstein’s Takisha D. Richardson was named a Florida Bar Association's Wm. Reece Smith, Jr.
       Leadership Academy Fellow.
   •   In 2019, six of Cohen Milstein’s Civil Rights & Employment Litigation lawyers were named among the
       “Lawdragon 500 Leading Plaintiff Employment Lawyers 2019.”
   •   In 2019, the Daily Business Review honored Cohen Milstein with three Professional Excellence Awards, including
       Theodore J. Leopold, DBR’s 2019 “Distinguished Leaders” award, Nicolas C. Johnson, DBR’s 2019 “On the Rise”
       award, and the firm’s Sexual Abuse, Sex Trafficking, and Domestic Violence Litigation team, DBR’s 2019
       “Innovative Practice Areas” award.
   •   In 2019, four Cohen Milstein lawyers received “The Burton Awards' Law360 Distinguished Legal Writing Award
       - Law Firm.”
   •   In 2019, nine Cohen Milstein lawyers were named among the “Lawdragon 500 Leading Lawyers in America.”


                                                        2018
   •   In 2018, The National Law Journal and Trial Lawyer Magazine, named Steven J. Toll and Betsy A. Miller among
       “America’s 50 Most Influential Trial Lawyers.”
   •   In 2018, Law360 named Cohen Milstein “Practice Group of the Year” in two categories: Consumer Protection
       and Environmental.



                                                     Page 11 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 13 of 39 PageID #: 756


   •   In 2018, Law360 named three partners MVP in the respective practices, including: Theodore J. Leopold as
       Law360’s Environmental MVP, Andrew N. Friedman as Law360’s Cybersecurity and Privacy MVP, and Kalpana
       Kotagal as Law360’s Employment MVP.
   •   In 2018, The National Law Journal named Cohen Milstein winner of “Elite Trial Lawyer of the Year” in four
       categories, including Consumer Protection, Counterterrorism, Immigration, and Financial Products, and finalist
       in five other categories, including Antitrust, Civil Rights, Disability Rights, Employment Rights, and Racial
       Discrimination.
   •   In 2018, The National Law Journal named Kalpana Kotagal, Betsy A. Miller, and G. Julie Reiser – “Elite Women of
       the Plaintiffs Bar.”
   •   In 2018 the Daily Business Review named Stephan A. LeClainche and Diana L. Martin as one of its “Most
       Effective Lawyers” for Medical Malpractice and Pro Bono, respectively.
   •   In 2018, A Better Balance presented Kalpana Kotagal with “A Better Balance: The Work & Family Legal Center’s
       Distinguished Public Service Award.”
   •   In 2018, the American Antitrust Institute honored Sharon K. Robertson with its “Outstanding Antitrust Litigation
       Achievement Award.”
   •   In 2018, the NAACP honored Cohen Milstein with its “Foot Soldier in the Sand Award,” in recognition of the
       firm’s outstanding commitment to providing pro bono legal services.
   •   In 2018, The Best Lawyers in America recognized eleven Cohen Milstein attorneys as among the Best Lawyers in
       America (2019), in their respective areas of law.
   •   In 2018, The Best Lawyers in America singled out and named Joseph M. Sellers “The Best Lawyers in America
       2019, Labor Law Lawyer of the Year – Washington, D.C.”
   •   In 2018, The Best Lawyers in America singled out and named Milstein’s Leslie M. Kroeger “The Best Lawyers in
       America 2019, Mass Tort Litigation / Class Actions “Lawyer of the Year – West Palm Beach, FL.”
   •   In 2018, Palm Beach Illustrated named seven Cohen Milstein attorneys to its ““Top Lawyers” List.”
   •   In 2018, Benchmark Litigation named four Cohen Milstein attorneys to its “40 & Under Hot List.”
   •   In 2018, Florida Trend named five Cohen Milstein attorneys to its list of “Florida’s Legal Elite.”
   •   In 2018, Lawdragon 500 named five Cohen Milstein attorneys to “Leading Plaintiff Employment Lawyers.”
   •   In 2018, Crain’s named Carol V. Gilden one of Chicago’s “Notable Women Lawyers.”
   •   In 2018, Harvard Law School named Kalpana Kotagal a “Wasserstein Fellow.”
   •   In 2018, Chambers USA Women in Law honored Kalpana Kotagal with its “Outstanding Contribution to the
       Community in Advancing Diversity Award.”
   •   In 2018, the New York Law Journal named Sharon K. Robertson to its list of “New York Rising Stars.”
   •   In 2018, The Legal 500: Guide to the US Legal Profession listed Cohen Milstein’s Antitrust, Employment
       Disputes, and Securities Litigation practices among its “Leading Practices.”
   •   In 2018, the Daily Business Review named Leslie M. Kroeger a “Distinguished Leader.”
   •   In 2018, Law360 named Steven J. Toll a 2018 “Titan of the Plaintiffs Bar.”
   •   In 2018, Leslie M. Kroeger was sworn-in as President-Elect to the Florida Justice Association.
   •   In 2018, Lawdragon named seven Cohen Milstein attorneys to the 2018 “Lawdragon 500,” an annual list of the
       500 Leading Lawyers in America.
   •   In 2018, Theodore J. Leopold was recognized as an “Energy and Environmental Trailblazer” by The National Law
       Journal.
   •   In 2018, Super Lawyers recognized 20 Cohen Milstein attorneys as “2018 Super Lawyers” and 12 Cohen Milstein
       attorneys as “Super Lawyer Rising Stars.”
                                                          2017
                                                      Page 12 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 14 of 39 PageID #: 757


   •   In 2017, Law360 named Cohen Milstein a “Practice Group of the Year: Privacy.”
   •   In 2017, Steven J. Toll was named a Law360 “MVP – Class Action.”
   •   In 2017, the Daily Business Review named Theodore J. Leopold a “Most Effective Lawyer of 2017: Class Action.”
   •   In 2017, Joel Laitman, Christopher Lometti, Betsy Miller, and Victoria Nugent were named The National Law
       Journal’s “Plaintiffs’ Lawyers Trailblazers.”
   •   In 2017, The Best Lawyers in America recognized seven Cohen Milstein partners as among the “Best Lawyers in
       America” for their respective practices of law.
   •   In 2017, Law360 named Cohen Milstein partners, S. Douglas Bunch and Kalpana Kotagal as “Rising Stars.”
   •   In 2017, The Legal 500 named Cohen Milstein a Leading Firm in “Antitrust: Civil Litigation / Class Actions” and
       “Dispute Resolution: Securities Litigation – Plaintiff.”
   •   In 2017, The Legal 500 named Richard A. Koffman to its “Legal 500 Hall of Fame."
   •   In 2017, Legal 500 named Sharon K. Robertson and Brent W. Johnson as “Legal 500 Next Generation Lawyer” in
       the area of Antitrust: Civil Litigation/Class Actions.
   •   In 2017, Super Lawyers named Brent W. Johnson as a "Rising Star" and a "Top Rated Antitrust Litigation
       Attorney in Washington, DC.”
   •   In 2017, Super Lawyers named Leslie M. Kroeger, Stephan A. Le Clainche, and Theodore J. Leopold “Florida
       Super Lawyers” and Nicholas C. Johnson and Adam J. Langino “Florida Rising Stars.”
   •   In 2017, the Coalition for Independent Living Options Inc. presented Michael Dolce a Special Acknowledgment
       Award for his “Commitment to Ending Sex Crimes against People with Disabilities.”
   •   In 2017, Adam J. Langino was elected American Association for Justice’s Newsletter Chair for the Product
       Liability Section.
   •   In 2017, Florida Trend named Manuel J. Dominguez a “Legal Elite.”
   •   In 2017, Nicholas C. Johnson was elected President of the F. Malcolm Cunningham, Sr. Bar Association.
   •   In 2017, Leslie M. Kroeger was elected Treasurer to the Florida Justice Association.
   •   In 2017, South Florida Legal Guide named Theodore J. Leopold as a “Top Lawyer,” and Diana L. Martin and
       Adam Langino a “Top Up and Comer."
                                                         2016
   •   In 2016, Law360 selected Cohen Milstein as a “Competition Practice Group of the Year” and a “Class Action
       Practice Group of the Year.”
   •   In 2016, Women in Wealth Awards selects Carol V. Gilden Selected as "Best in Securities Litigation Law - Illinois
       & Excellence Award for Investor Protection Law."
   •   In 2016, Richard A. Koffman was named a Law360 “MVP – Competition Law.”
   •   In 2016, Martha Geer was selected as a “North Carolina Leaders in the Law Honoree.”
   •   In 2016, the Washington Lawyers’ Committee for Civil Rights and Urban Affairs named Cohen Milstein a
       recipient of its “Outstanding Achievement Award.”
   •   In 2016, for the eighth consecutive year, Cohen Milstein was recognized by The Legal 500 as one of the leading
       plaintiff class action antitrust firms in the United States.
   •   In 2016, Agnieszka Fryszman, Joel Laitman, Chris Lometti, Kit Pierson, Joe Sellers and Steve Toll were named to
       the 2016 Lawdragon 500 Leading Lawyers in America.
   •   In 2016, Law360 named Julie Goldsmith Reiser one of the “25 Most Influential Women in Securities Law.”
   •   In 2016, Cohen Milstein is named to The National Law Journal’s “Plaintiffs Hot List” for the fifth time in six
       years.
   •   In 2016, Law360 named Cohen Milstein as one of the top firms for female attorneys.
                                                     Page 13 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 15 of 39 PageID #: 758


                                                         2015
   •   In 2015, Law360 named Cohen Milstein as the sole plaintiffs firm to be selected in two "Practice Groups of the
       Year" categories and one of only five class action firms recognized.
   •   In 2015, Cohen Milstein was named an “Elite Trial Lawyer Firm” by The National Law Journal for the second
       year in a row.
   •   In 2015, Steven J. Toll named a Law360 “MVP – Securities Law.”
   •   In 2015, Cohen Milstein was selected as a "Most Feared Plaintiffs Firm" by Law360 for the third year in a row.
   •   In 2015, Richard Koffman was named, for the fifth consecutive year, in The Legal 500 "Leading Lawyers" in
       "Litigation - Mass Tort and Class Action: Plaintiff Representation – Antitrust."
   •   In 2015, Theodore J. Leopold, Leslie M. Kroeger, and Stephan A. LeClainche were selected as “Florida Super
       Lawyers” and Adam J. Langino was selected as a “Florida Rising Star.”
   •   In 2015, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A. Pierson, Julie Reiser, Joseph M. Sellers,
       Daniel A. Small, Daniel S. Sommers, Steven J. Toll and Christine E. Webber were selected as “Washington DC
       Super Lawyers.”
   •   In 2015, Monya Bunch, S. Douglas Bunch, Johanna Hickman, Kalpana Kotagal, and Emmy Levens were selected
       as “Washington DC Rising Stars” by Super Lawyers.
   •   In 2015, for the fourth time in five years, Cohen Milstein was selected to The National Law Journal “Plaintiffs’
       Hot List.”
   •   In 2015, Carol V. Gilden was selected as "Pension Funds Litigation Attorney of the Year in Illinois" for the second
       year in a row by the Corporate INTL Legal Awards.
                                                         2014
   •   In 2014, Cohen Milstein's Antitrust Practice was selected as a “Practice Group of the Year” by Law360.
   •   In 2014, Cohen Milstein Partner Kit Pierson was selected as an “Antitrust MVP” by Law360.
   •   In 2014, Cohen Milstein was named a "Most Feared Plaintiffs Firm" by Law360 for the second year in a row. In
       2014, Cohen Milstein was selected as an Elite Trial Lawyer firm by The National Law Journal.
   •   Cohen Milstein Partners Steven J. Toll, Joseph M. Sellers, Kit A. Pierson, and Agnieszka M. Fryszman Selected to
       the 2014 Lawdragon 500.
   •   Released in 2015, Joseph M. Sellers, Theodore J. Leopold, and Leslie M. Kroeger listed in "Best Lawyers in
       America."
   •   Released in 2014, the 2013 SCAS 50 Report on Total Securities Class Action Settlements ranked Cohen Milstein as
       a top firm.
   •   In 2014, Cohen Milstein’s Theodore J. Leopold was named among the “Top 100” Florida Super Lawyers, Leslie M.
       Kroeger was named to the “Florida Super Lawyers,” and Diana L. Martin was named a “Florida Rising Star.”
   •   In 2014, Cohen Milstein attorneys Leslie M. Kroeger and Adam J. Langino were recognized in Florida Trend’s
       “Florida Legal Elite.” Kroeger is recognized as Legal Elite and Langino is listed as an Up-and-Comer.
   •   In 2014, Cohen Milstein was selected to the selected to the National Law Journal's Midsize Hot List.
   •   In 2014, Cohen Milstein was recognized as a "Highly Recommended Washington, DC Litigation Firm" by
   •   Benchmark Plaintiff: The Definitive Guide to America’s Leading Plaintiff Firms and Attorneys.
   •   In 2014, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
       Legal 500 for the sixth year in a row.
   •   In 2014, Partner Richard Koffman was named, for the fourth consecutive year, in the Legal 500 United States
       "Leading Lawyers" list under the category of "Litigation - Mass Tort and Class Action: Plaintiff Representation -
       Antitrust".
   •   In 2014, Cohen Milstein attorneys Agnieszka Fryszman, Julie Goldsmith Reiser, Joseph Sellers, Daniel Sommers,
       and Steven Toll were recognized as Local Litigation Stars by Benchmark Plaintiff: The Definitive Guide to America’s
       Leading Plaintiff Firms and Attorneys.

                                                     Page 14 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 16 of 39 PageID #: 759


   •   In 2014, Cohen Milstein attorneys R. Joseph Barton, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A.
       Pierson, Julie Reiser, Joseph M. Sellers, Daniel A. Small, Daniel S. Sommers, Steven J. Toll and Christine E. Webber
       were selected as Washington DC Super Lawyers.
   •   In 2014, Cohen Milstein attorneys Monya Bunch, S. Douglas Bunch, Jeffrey Dubner, Johanna Hickman, Joshua
       Kolsky, Kalpana Kotagal, Emmy Levens, and Michelle Yau were selected as Washington DC Rising Stars by Super
       Lawyers.
   •   In 2014, Cohen Milstein Partner Carol V. Gilden was selected as the Illinois Pension Fund Attorney of the Year.
   •   In 2014, Best Lawyers named Cohen Milstein Partner Joseph Sellers D.C. Litigation - Labor & Employment Lawyer
       of the Year.
                                                         2013
   •   In 2013, for the third-year in a row, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
   •   In 2013, Cohen Milstein was named a "Most Feared Plaintiffs Firm" by Law360.
   •   In 2013, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
       Legal 500 for the fifth year in a row.
   •   In 2013, Cohen Milstein attorneys Joseph Barton, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A.
       Pierson, Julie G. Reiser, Joseph M. Sellers, Daniel A. Small, Daniel S. Sommers, Steven J. Toll, and Christine E.
       Webber were selected as Washington DC Super Lawyers.
   •   In 2013, Cohen Milstein attorney Michelle Yau was selected as Washington DC Rising Stars by Super Lawyers. In
       2013, Cohen Milstein Partner Carol V. Gilden was selected as a 2013 Illinois Super Lawyer. She has been selected
       every year since 2005.
                                                         2012
   •   In 2012, for the second-year in a row, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
   •   In 2012, Cohen Milstein was the recipient of the Judith M. Conti Pro Bono Law Firm of the Year Award from the
       Employment Justice Center.
   •   In 2012, Cohen Milstein was recognized as a "Highly Recommended Washington, DC Litigation Firm" by
   •   Benchmark Plaintiff: The Definitive Guide to America’s Leading Plaintiff Firms and Attorneys.
   •   In 2012, Cohen Milstein was ranked as a top firm by the 2011 SCAS Report on Total Securities Class Action
       Settlements.
   •   In 2012, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
       Legal 500 for the fourth year in a row.
   •   In 2012, Partner Joseph M. Sellers was selected as a Washington DC Super Lawyer. Mr. Sellers was also selected
       for this prestigious award in 2007, 2008, 2009, 2010, and 2011.
   •   In 2012, Partner Steven J. Toll was selected as a Washington DC Super Lawyer. Mr. Toll was also selected for this
       prestigious award in 2007, 2009, 2010, and 2011.
   •   In 2012, Partner Daniel S. Sommers was selected as a Washington DC Super Lawyer. Mr. Sommers was also
       selected for this prestigious award in 2011.
   •   In 2012, Partner Christine E. Webber was selected as a Washington DC Super Lawyer. Ms. Webber was also
       selected for this prestigious award in 2007.
   •   In 2012, Partner Agnieszka M. Fryszman was selected as a Washington DC Super Lawyer. In 2012, Partner Kit A.
       Pierson was selected as a Washington DC Super Lawyer.
   •   In 2012, Partner Carol V. Gilden was selected as an Illinois Super Lawyer. Ms. Gilden was also selected for this
       prestigious award in 2005, 2006, 2007, 2008, 2009, 2010, and 2011.
                                                         2011
   •   In 2011, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
   •   In 2011, Partner Joseph M. Sellers was selected as a "Visionary" by The National Law Journal.
   •   In 2011, Partner J. Douglas Richards, Of Counsel Joel Laitman, and Of Counsel Christopher Lometti were selected
       as New York - Metro Super Lawyers.
   •   In 2011, Partner Joseph M. Sellers and the Keepseagle v. Vilsack team were selected as a finalist for the 2011

                                                     Page 15 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 17 of 39 PageID #: 760


   •   Trial Lawyer of the Year Award from the Public Justice Foundation.
   •   In 2011, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
       Legal 500 for the third year in a row.
   •   In 2011, Partners Steven Toll, Joseph Sellers, and Daniel Sommers were selected as Washington DC Super
       Lawyers. Partner J. Douglas Richards, Of Counsel Joel Laitman and Christopher Lometti were selected as New
       York - Metro Super Lawyers. Partner Carol Gilden was selected as an Illinois Super Lawyer.
   •   In 2011, Cohen Milstein was a recipient of The National Law Journal’s Pro Bono Award. The Firm was named one
       of the “six firms that best reflect the pro bono tradition.”



                                                        2010
   •   In 2010, Partner Joseph M. Sellers was selected as one of “The Decade’s Most Influential Lawyers” by The
       National Law Journal.
   •   In 2010, Partner Steven J. Toll was named one of Law360’s “Most Admired Attorneys”. In 2010, Partner Andrew
       N. Friedman was selected as a Washington DC Super Lawyer.
   •   In 2010, Partner Agnieszka M. Fryszman was selected as a finalist for the Trial Lawyer of the Year Award from the
       Public Justice Foundation.
   •   In 2010, Partners Joseph M. Sellers and Agnieszka M. Fryszman were both selected as one of the Lawdragon 500
       Leading Lawyers in America.
   •   In 2010, Cohen Milstein was once again ranked as a Leading Plaintiff Class Action Antitrust Firm in the United
       States by the Legal 500.




                                                    Page 16 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 18 of 39 PageID #: 761


                                   Attorney Profiles – Executive Committee
Steven J. Toll

Steven J. Toll is Managing Partner at Cohen Milstein, a member of the Executive Committee, and Co-Chair of the firm's
Securities Litigation & Investor Protection practice group. In this role, Mr. Toll guides the firm’s mediation efforts and
strategy, and has been lead or principal counsel on some of the most high-profile stock fraud lawsuits in the past 30 years,
arguing important matters before the highest courts in the land.

Mr. Toll has built a distinguished career and reputation as a fierce advocate of the rights of shareholders and has guided
mediation efforts on the firm’s largest and most important matters (both securities fraud and other consumer type cases),
a role in which he has earned the trust of mediators, as well as the respect of defense counsel. Mr. Toll has been involved
in settling some of the most important mortgage-backed securities (MBS) class-action lawsuits in the aftermath of the
financial crisis, including: Countrywide Financial Corp., which settled for $500 million in 2013; Residential Accredited Loans
Inc. (RALI), which settled for $335 million in 2014; Harborview MBS, which settled for $275 million, also in 2014; and
Novastar MBS, which settled for $165 million in 2019. He also negotiated a $90 million settlement of a suit against MF
Global.

Among Mr. Toll’s important cases is the Harman class action suit, where Mr. Toll argued and won an important ruling from
the U.S. Court of Appeals for the District of Columbia Circuit. The Circuit Court reinstated the suit against electronics maker
Harman International Industries; the ruling is significant in that it places limits on the protection allowed by the safe harbor
rule for forward-looking statements. A $28.25 million settlement was achieved in this action in 2017.

Mr. Toll was also co-lead counsel in the BP Securities class action securities fraud lawsuit that arose from the devastating
Deepwater oil spill in the Gulf of Mexico. The Fifth Circuit Court of Appeals affirmed the certification of the class of
investors alleged to have been injured by BP’s misrepresenting the amount of oil spilling into the Gulf of Mexico, and thus
minimizing the extent of the cost and financial impact to BP of the clean-up and resulting damages. In February 2017, the
court granted final approval to a $175 million settlement reached between BP and lead plaintiffs for the “post-explosion”
class.

Mr. Toll was co-lead counsel in the consumer class action suit against Lumber Liquidators, a lawsuit that alleges the
nationwide retailer sold Chinese-made laminate flooring containing hazardous levels of the carcinogen formaldehyde
while falsely labeling their products as meeting or exceeding California emissions standards, a story that was profiled twice
on 60 Minutes in 2015. In October 2018, the court granted final approval to a settlement of $36 million between Lumber
Liquidators and plaintiffs.

Over the course of his career, Mr. Toll has received numerous industry recognitions for his work. Most recently, in 2019,
The National Law Journal and The Trial Lawyer named him one of “America’s 50 Most Influential Trial Lawyers,” in 2018,
Mr. Toll was named Law360’s “Titan of the Plaintiffs Bar,” as well as a Legal 500 “Leading Lawyer – Securities Litigation.”
In 2017, he was named Law360’s “MVP – Class Actions,” in 2015, he was named Law360’s “MVP – Securities,” and since
2014, he has been perennially named to the Lawdragon 500, which recognizes the 500 leading lawyers in America. He is
also annually recognized as a Super Lawyer in Securities Litigation and Class Action/Mass Torts.

Mr. Toll writes and speaks extensively on securities litigation and investor protection issues. His articles have appeared in
Harvard Law School Forum on Corporate Governance and Financial Regulation and Cohen Milstein’s Shareholder
Advocate.

Mr. Toll has provided a great deal of pro bono legal work during a career at Cohen Milstein that spans more than three
decades. In addition, he has been an active supporter of Children’s Hospital National Medical Center for decades, setting
up an endowment in his daughter’s name to help the Hospital’s leukemia patients and their families (his daughter passed

                                                        Page 17 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 19 of 39 PageID #: 762


away from leukemia in 1987), plus more recently establishing regular programs for music and laughter for the children
during their hospital stays.

Mr. Toll is a graduate of the Wharton School of the University of Pennsylvania, earning a B.S., cum laude, and received his
J.D. from Georgetown University Law Center, where he was Special Project Editor of The Tax Lawyer.

Joseph M. Sellers

Joseph M. Sellers is a Partner at Cohen Milstein, Chair of the firm’s Executive Committee and Chair of the Civil Rights &
Employment Practice Group, a practice he founded. In a career spanning nearly four decades, Mr. Sellers has represented
victims of discrimination and other illegal employment practices individually and through class actions. He brings to his
practice a deep commitment and broad background in fighting discrimination in all its forms. That experience includes
decades of representing clients in litigation to enforce their civil rights, participating in drafting and efforts to pass
landmark civil rights legislation, testifying before Congress on various civil rights issues, training government lawyers on
the trial of civil rights cases, teaching civil rights law at various law schools and lecturing extensively on civil rights and
employment matters.

Mr. Sellers, who joined the firm in 1997, has been practicing civil rights law for more than 35 years, during which time he
has represented individuals and classes of people who have been victims of civil rights violations or denied other rights in
the workplace. He has tried to judgment before courts and juries several civil rights class actions and a number of individual
cases and has argued more than 30 appeals in the federal and state appellate courts, including the United States Supreme
Court. He has served as class counsel, and typically lead counsel, in more than 75 civil rights and employment class actions.

His clients have included persons denied the rights and opportunities of employment because of race, national origin,
religion, age, disability and sex, including sexual orientation and identity. He has represented victims of race discrimination
in the denial of equal access to credit, in the rates charged for insurance and in the equal access to health clubs, retail
stores, restaurants and other public places. He has challenged housing discrimination on the basis of race and the denial
of housing and public accommodations to people with disabilities.

Some of the noteworthy matters he has handled include: Walmart v. Dukes (U.S. S.Ct.), delivered argument on behalf of
class of women who alleged sex discrimination in pay and promotions in case establishing new rules governing class
certification; Randolph v. Greentree Financial (U.S. S.Ct.), delivered argument on behalf of consumer challenging
enforcement of arbitration agreement in case establishing rules governing the enforceability of arbitration agreements;
Beck. v. Boeing Company (W.D. Wash.), co-lead counsel on behalf of class of more than 28,000 women employees
alleging sex discrimination in pay and overtime decisions; Conway, et al. v. Deutsch (E.D. Va.), co-lead counsel on
behalf of class of female covert case officers at the CIA alleging sex discrimination in promotions and job assignments;
Johnson, et al. v. Freeh (D.D.C.), co- lead counsel on behalf of class of African-American FBI special agents alleging racial
discrimination in promotion and job assignments; Keepseagle v. Veneman (D.D.C.), lead counsel on behalf of class of
Native American farmers and ranchers alleging denial of equal access to credit by USDA; Neal v. Director, D.C Dept. of
Corrections (D.D.C.), co-lead counsel in which he tried first sexual harassment class action to a jury, on behalf of a class of
women correctional employees and women and men subject to retaliation; Doe v. D.C. Fire Department (D.D.C.), in which
he established after trial that an applicant with HIV could properly serve as a firefighter; Floyd-Mayers v. American Cab
Co. (D.D.C.), in which he represented persons who alleged they were denied taxi service because of their race and the
race of the residents at the location to which they asked to be driven; and Trotter, et al. v. Perdue Farms (D. Del.), lead
counsel on behalf of chicken processing workers alleging violations of federal wage and hour and employee benefits law.

Prior to joining Cohen Milstein, Mr. Sellers served for over 15 years as the Director of the Employment Discrimination
Project of the Washington Lawyers’ Committee for Civil Rights and Urban Affairs, an organization providing pro bono
representation in a broad range of civil rights and related poverty issues. He was a member of the transition teams of
Obama/Biden in 2008 and Clinton/Gore in 1992 and 1993, and served as a Co-Chair of the Special Committee on Race and
                                                        Page 18 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 20 of 39 PageID #: 763


Ethnicity of the D.C. Circuit Task Force on Gender, Race and Ethnic Bias to which he was appointed by the judges of the
D.C. Circuit Court of Appeals and the U.S. District Court for the District of Columbia.

Throughout his career, Mr. Sellers has also been active in legislative matters. He helped to draft and worked for the
passage of the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990 and the Lily Ledbetter Fair Pay
Restoration Act of 2009. He has testified more than 20 times before Committees of the United States Senate and House
of Representatives on various civil rights and employment matters.

A teacher and mentor, Mr. Sellers has trained lawyers at the U.S. Equal Employment Opportunity Commission and the
U.S. Department of Justice on the trial of civil rights cases, and was an Adjunct Professor at the Washington College of Law
at American University, where he taught Employment Discrimination law, and at the Georgetown University Law Center,
where he taught Professional Responsibility. In addition, he has lectured extensively throughout the country on various
civil rights and employment topics.

Mr. Sellers has been recognized as one of the top lawyers in Washington and as one of the top plaintiffs’ employment
lawyers in the U.S. In 2010, The National Law Journal named him one of “The Decade’s Most Influential Lawyers,” in 2011
The Legal Times named him a “Legal Visionary,” and in 2012 the Washington Lawyers’ Committee for Civil Rights and
Urban Affairs awarded him the Wiley Branton Award for leadership in civil rights. He is a professionally trained mediator
and has served as the President of the Washington Council of Lawyers.

Mr. Sellers received his B.A. in American History and Literature from Brown University, and earned his J.D. from Case
Western Reserve School of Law, where he served as Research Editor of the Case Western Reserve Law Review.

Benjamin D. Brown

is a Partner at Cohen Milstein, and Co-Chair of the firm's Antitrust practice group. Mr. Brown is also a member of the firm’s
Executive Committee.

Mr. Brown, who previously served in the Antitrust Division of the United States Department of Justice, brings to his role
extensive experience leading complex litigation, particularly antitrust class actions.

Mr. Brown has been appointed by federal courts to serve as co-lead counsel for plaintiffs in numerous important matters,
such as In re Plasma-Derivative Protein Therapies Antitrust Litigation (N.D. Ill.); Carlin, et al. v. DairyAmerica, Inc. (E.D.
Cal.); and Mixed Martial Arts (MMA) Antitrust Litigation (D. Nev.). He has led cases through trial and argued appeals and
stands ready to take cases through to the finish line.

Mr. Brown is also an adjunct professor at Georgetown Law School, where he teaches Complex Litigation, a course that
explores the policy and procedures implicated by aggregated, high stakes, multi-party litigation, especially class actions.

Mr. Brown is also a leader in the area of takings cases, claims that are brought under the Fifth Amendment of the U.S.
Constitution for the unconstitutional taking of property without compensation. He also represents individuals or groups
in litigations and confidential arbitrations involving complex commercial disputes, particularly those involving regulated
markets.

Currently, Mr. Brown is litigating a number of large, complex antitrust and price manipulation lawsuits, where he plays a
prominent role and leads all aspects of the litigation, from deciding on the claims to be brought, the strategy to be pursued
and charting the course of the case. Notable matters include:

    •   Mixed Martial Arts (MMA) Antitrust Litigation (D. Nev.): Cohen Milstein is co-lead counsel in a class action on
        behalf of MMA fighters alleging that Zuffa LLC – commonly known as the Ultimate Fighting Championship or “UFC”
                                                       Page 19 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 21 of 39 PageID #: 764


        – has unlawfully monopolized the markets for promoting live professional MMA bouts and for purchasing the
        services of professional MMA fighters. The district court denied the defendant’s motion to dismiss the case in
        September 2015 and discovery is ongoing. Mr. Brown is co-lead in this class action.
    •   Allen, et al. v. Dairy Farmers of America, Inc. (D. Vt.): Cohen Milstein served co-lead counsel in a class action lawsuit
        on behalf of Northeast dairy farmers against Dairy Farmers of America (DFA) and Dean Foods Company charging
        a conspiracy to reduce competition for raw milk and that DFA monopolized the milk market in the Northeast,
        forcing dairy farmers to market their milk through DFA or its affiliate Dairy Marketing Services (DMS). Final,
        approved settlements total $80 million.
    •   DairyAmerica Litigation (E.D. Cal.): Cohen Milstein served as court-appointed lead counsel to a putative class of
        dairy farmers who alleged that defendants fraudulently misreported nonfat dry milk prices to the National
        Agricultural Statistics Service, resulting in artificially depressed raw milk prices and unfairly depriving American
        dairy farmers of tens-of-millions-of-dollars. In May 2019, the Court granted final approval of a $40 million
        settlement – 90% of what the USDA Inspector General’s independents analysis estimated damages to be. Mr.
        Brown directed all aspect of this class action.

Mr. Brown is also currently litigating a number of takings lawsuits, including the following notable matters:

    •   Ideker Farms, et al. v. United States of America (Fed. Cl.): Cohen Milstein represents Ideker Farms and more than
        400 other plaintiffs located in six states along the Missouri River in a landmark mass action lawsuit in the U.S.
        Court of Federal Claims alleging that the federal government took land and flooding easements over lands owned
        by farmers without any compensation in violation of the takings clause of the Fifth Amendment. Mr. Brown has
        helped lead the litigation team, including during a months-long liability trial in 2017, during which he directed and
        cross-examined numerous witnesses, including six experts. In March 2018, the Court ruled largely in favor of
        plaintiffs on liability and cause of flooding claims. Bellwether trials continue. The Court will next determine the
        extent of the losses due to the taking.
    •   Big Oak Farms, Inc., et al. v. United States of America (Fed. Cl.): Cohen Milstein represents over 100 farmers along
        the Mississippi River in a Fifth Amendment takings case alleging that the U.S. Army Corps of Engineers intentionally
        flooded plaintiffs’ land without providing just compensation. Mr. Brown has been directing and leading all aspects
        of the litigation.

Mr. Brown joined Cohen Milstein in 2005, following four years as a trial attorney with the Antitrust Division of the United
States Department of Justice. At the Department of Justice, Mr. Brown led and assisted in numerous investigations,
litigations and trials involving antitrust activity and mergers. Mr. Brown also served as a Special Assistant United States
Attorney in the Eastern District of Virginia, where he prosecuted criminal cases. Prior to serving in the U.S. Department
of Justice, Mr. Brown was in private practice with one of Washington’s most prestigious defense firms, where he counseled
defendants in antitrust litigation matters. This experience has provided him with insights into defense strategies and has
earned him the respect of defendants’ counsel.

The Legal 500 has recognized Mr. Brown as one of the nation’s leading class action antitrust attorneys. Mr. Brown is also
recognized in Who’s Who Legal: Thought Leaders – Competition, and he has been listed as one of Washington D.C.’s
"Leading Star” Plaintiffs’ Litigators by Benchmark Litigation, recognizing his writing, his depositions and his arguments in
court. He is a frequent panelist at legal industry gatherings and is a recognized expert on antitrust litigation whose opinions
on the newest developments and trends in antitrust litigation are often quoted in the media. Mr. Brown is a contributing
author of the ABA’s Antitrust Class Actions Handbook and served as a state editor for the ABA's Survey of State Class
Action Law. He authored several chapters on private antitrust recovery actions for the Global Competition Review's
Antitrust Review of the Americas, and co-authored with fellow partner Douglas Richards, “Predominance of Common
Questions – Common Mistakes in Applying the Class Action Standard,” Rutgers Law Journal (Vol. 41).

Mr. Brown is currently serving on the Advisory Board of the Institute for Consumer Antitrust Studies at Loyola University
Chicago's School of Law.
                                                        Page 20 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 22 of 39 PageID #: 765



Mr. Brown attended the University of Wisconsin – Madison, where he graduated Phi Beta Kappa, majoring in Philosophy,
and earned his J.D., from Harvard Law School, graduating cum laude. He served as Law Clerk to the Hon. Chief Judge Juan
R. Torruella, U.S. Court of Appeals for the First Circuit. The United States District Court for the District of Columbia has
honored Mr. Brown for his outstanding commitment to pro bono litigation.

Victoria S. Nugent

Victoria S. Nugent is a Partner at Cohen Milstein and Co-Chair of the Consumer Protection practice group and immediate
past Co-Chair of the Public Client practice group. Ms. Nugent is also a member of the firm’s Executive Committee.

Ms. Nugent is a highly regarded consumer protection litigator, having overseen significant consumer fraud investigations
and litigation on behalf of the state Attorneys General of Nevada, New Mexico, Pennsylvania, New Jersey, Indiana, and
Vermont – as well as class actions brought on behalf of consumers under the laws of numerous states. Ms. Nugent is
named among Lawdragon’s “500 Leading Lawyers in America” (2019 – 2021), as well as Lawdragon’s “500 Leading Plaintiff
Consumer Lawyers” (2020), and The National Law Journal’s “Plaintiffs’ Lawyers Trailblazers” (2017).

Most recently, Ms. Nugent has been representing restaurant owners, retailers, and other small businesses across the
United States in litigation against their insurance companies for failing to honor their business interruption claims due to
the COVID-19 pandemic. These cases are being litigated in state and federal courts as class actions and individual cases.

While working in the Public Client Practice Group, Ms. Nugent represented state Attorneys General in civil law
enforcement investigations and litigation involving consumer protection, Medicaid fraud, and other areas of enforcement
that protect government interests and vulnerable communities. These included:

    •   Deceptive and Unfair Opioid Marketing and Distribution: Representing the states of Indiana, New Jersey, and
        Vermont in consumer protection, Medicaid fraud, and nuisance claims against opioid manufacturers and
        distributors.
    •   Deceptive and Irresponsible Lending: Representing the state of Nevada in investigations into the conduct of
        Deutsche Bank and the Royal Bank of Scotland, two of the investment banks that encouraged and enabled the
        predatory lending practices of retail lenders. Ms. Nugent helped develop the State’s legal theories and claims and
        handled numerous aspects of these investigations.
    •   Improper Foreclosures: Representing the states of Arizona and Nevada in litigation against Bank of America for
        deceptive conduct in connection with servicing approximately 500,000 mortgages, resulting in financial payments
        to consumers and the states, commitments to mortgage modifications and other equitable relief valued at nearly
        $1 billion.

During her earlier years in the Consumer Practice Group, Ms. Nugent was involved in precedent-setting matters:

    •   In re StarLink Corn Product Liability Litigation (N.D. Ill.): Ms. Nugent represented farmers suing Aventis
        CropScience after an unapproved variety of genetically modified corn was detected in the U.S. corn supply and
        drove down prices for all U.S. corn exports. More than $100 million was recovered for the class in a landmark
        settlement.
    •   Negative Option Marketing Litigation: In 2009 and 2010, Ms. Nugent filed suit on behalf of consumers challenging
        the post-transaction marketing practices (also sometimes called “negative option marketing”) and in two
        significant rulings persuaded federal courts in California and Washington that these practices ran afoul of state
        consumer protection laws.

In addition to trial court work, Ms. Nugent has argued cases before the high courts of Georgia, Nebraska, and the District
of Columbia, as well as the federal D.C. Circuit Court of Appeals and the Commonwealth Court of Pennsylvania.
                                                       Page 21 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 23 of 39 PageID #: 766



Prior to joining Cohen Milstein in 2000, Ms. Nugent worked for seven years at Public Citizen, a national consumer advocacy
organization. There, she worked on many legislative and regulatory campaigns addressing issues that ranged from
automobile safety to international trade policy. After graduating from law school in 1998, Ms. Nugent received a two-
year fellowship sponsored by the National Association for Public Interest Law (NAPIL/Equal Justice Works). As a NAPIL
Fellow, she worked at Trial Lawyers for Public Justice, where she helped develop and prosecute impact litigation in the
areas of arbitration, banking, credit, and insurance. Since 2018, Ms. Nugent has been a member of Public Justice’s Board
of Directors.

Ms. Nugent is on the Board of Directors of Public Justice Foundation, the Nation’s foremost consumer litigation and
advocacy organization. Ms. Nugent served on the D.C. Bar Committee on the Rules of Professional Conduct from 2012 to
2019. Since 2019, she has been a member of the Bar’s Legal Ethics Committee.

Ms. Nugent received her B.A. from Wesleyan University and her J.D. from Georgetown University Law Center.

Sharon K. Robertson

Sharon Robertson is a Partner at Cohen Milstein and a member of the Antitrust practice group. Ms. Robertson is also a
member of the firm’s Executive Committee.

Ms. Robertson has been repeatedly recognized for her success in leading complex, multi-district antitrust litigation. In
2020, Chambers ranked Ms. Robertson “Band 2 in Antitrust: Plaintiff – New York and USA – Nationwide” while Lawdragon
included her on its “500 Leading Lawyers in America” list. In 2019, The National Law Journal named her as one of nine
“Elite Women of the Plaintiffs Bar,” an award that recognizes female lawyers who “have consistently excelled in high-
stakes matters on behalf of plaintiffs over the course of their careers.” In the same year, Law360 named Ms. Robertson a
“Life Sciences-MVP” for her “hard-earned successes” and “record-breaking deals.” In 2018, the American Antitrust
Institute honored her with its prestigious “Outstanding Antitrust Litigation Achievement by a Young Lawyer” award for
her role in securing one of the largest recoveries on behalf of end-payors in a federal generic suppression case in over a
decade. Similarly, for three consecutive years, The Legal 500 has repeatedly selected her as a “Next Generation Lawyer”
(2017 -2020), an honor bestowed upon only 10 lawyers under 40 years old across the country, who are positioned to
become leaders in their respective fields. Likewise, The New York Law Journal recognized her as a Rising Star (2018) – one
of only twenty individuals selected to receive this honor. In addition, Benchmark Litigation selected Ms. Robertson for
inclusion on its “40 & Under Hot List” for three consecutive years (2018-2020) and Law360 named her as one of five “Rising
Stars” (2018) in the field of competition law whose “professional accomplishments belie their age,” as did Super Lawyers
(2014-2016, 2019-2020). Ms. Robertson has also been recognized by Law360 as one of a few female litigators to secure
leadership roles in high-profile MDLs, such as In re Lidoderm Antitrust Litigation (March 16, 2017).

Ms. Robertson is spearheading the firm’s efforts in cutting-edge and industry-defining pay-for-delay pharmaceutical
antitrust lawsuits, which allege that the defendant brand manufacturer entered into non-competition agreements with
generic manufacturers in order to delay entry of lower-priced generic products. Ms. Robertson also heads up the firm’s
generic price-fixing cases, which allege that certain generic drug manufacturers conspired to inflate the prices of generic
drug products. These cases come on the heels of a government investigation led by the U.S. Department of Justice alleging
similar conduct, which, while ongoing, has already resulted in indictments and guilty pleas.

In addition to leading complex MDLs, Ms. Robertson is an accomplished trial lawyer. She served as a trial team member
in two of the largest antitrust cases tried to verdict, including In re Urethanes Antitrust Litigation, where the jury returned
a $400 million verdict, which was trebled by the Court, as required by antitrust law, to $1.06 billion, resulting in the largest
price-fixing verdict in U.S. history, as well as In re Nexium Antitrust Litigation, the first pharmaceutical antitrust case to go
to trial following the Supreme Court’s landmark decision in FTC v. Actavis, 570 U.S. 756 (2013).


                                                         Page 22 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 24 of 39 PageID #: 767


Ms. Robertson represents End-Payor Plaintiffs in the following pay-for-delay pharmaceutical antitrust cases in which the
firm serves as Co-Lead Counsel:

    •   In re Lipitor Antitrust Litigation (D.N.J.): Plaintiffs allege that Pfizer, the manufacturer of the cholesterol drug
        Lipitor, the best-selling drug in pharmaceutical history, conspired with Ranbaxy, the generic manufacturer, to
        delay its introduction of a generic Lipitor product. On August 21, 2017, the Third Circuit handed a sweeping victory
        to Plaintiffs, reviving their antitrust claims. This case was ranked by Law360 as “The Biggest Competition Cases Of
        2017 So Far” (July 7, 2017).
    •   In re Tracleer Antitrust Litigation (D. Md.): Plaintiffs allege that Defendant Actelion engaged in an anticompetitive
        scheme to withhold samples of its life-saving pulmonary arterial hypertension medication from would-be rivals,
        under the guise of the REMs program, which conduct ultimately delayed generic competition.

In addition, Ms. Robertson co-chairs the executive committee in In re Humira Antitrust Litigation (N.D. Ill.) and serves as a
member of the executive committee in similar pay-for-delay cases in which Cohen Milstein plays a significant role,
including: In re Niaspan Antitrust Litigation (E.D. Pa.), In re Suboxone Antitrust Litigation (E.D. Pa.) and In re ACTOS
Antitrust Litigation (S.D.N.Y.). She also represents End-Payor Plaintiffs in In re Zytiga Antitrust Litigation (D.N.J).

Ms. Robertson represents direct purchaser plaintiffs in a number of cases as well, including: In re Zetia Antitrust Litigation
(E.D. Va.), In re Generic Pharmaceuticals Pricing Antitrust Litigation (E.D. Pa.), In re Sensipar (Cinacalcet Hydrochloride
Tablets) Antitrust Litigation (D. Del.), In re Intuniv Antitrust Litigation (D. Mass.) and In re Ranbaxy Fraud Antitrust Litigation
(D. Mass.).

Ms. Robertson has successfully litigated the following notable matters:

    •   Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein was Co-Lead Counsel in an antitrust class action
        alleging a nationwide conspiracy to fix the prices of polyether polyols. Ms. Robertson played a leading role in
        helping obtain settlements with several defendants for $139 million and was a member of the trial team that
        obtained a $400 million jury verdict (trebled to more than $1 billion), which was affirmed on appeal by the 10th
        Circuit. The case against Dow ultimately settled for $835 million while Dow’s petition for certiorari was pending
        before the Supreme Court, bringing the total recovery to $974 million – nearly 250% of the damages found by the
        jury.
    •   In re Lidoderm Antitrust Litigation (N.D. Cal.): Cohen Milstein served as Co-Lead Counsel for the End-Payor Class
        in a suit alleging that Endo and Teikoku, manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to
        delay its generic launch. The case settled on the eve of trial and on September 20, 2018, Plaintiffs obtained final
        approval of a $104.75 million settlement – more than 40% of Plaintiffs’ best-case damages estimate. This case was
        ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
    •   In re Loestrin Antitrust Litigation (D.R.I.): Cohen Milstein served as Co-Lead Counsel for the End-Payor Plaintiffs in
        a case alleging that Warner Chilcott PLC entered into agreements to delay the introduction of a generic version of
        the contraceptive drug Loestrin and thereafter engaged in a “product hop” to further impede generic entry. The
        case settled on the last business day before trial for $63.5 million – representing one of the largest settlements in
        a federal generic suppression case in over a decade. On September 1, 2020, the settlements received final
        approval.
    •   In re Aggrenox Antitrust Litigation (D. Conn.): Cohen Milstein served as an executive committee member on behalf
        of the End-Payor Plaintiffs and alleged that Defendants Boehringer Ingelheim and Teva Pharmaceutical engaged
        in anticompetitive conduct that delayed the availability of a less-expensive generic versions of Aggrenox. The case
        settled for $54 million.
    •   In re Solodyn Antitrust Litigation: Cohen Milstein served as a member of the executive committee and Ms.
        Robertson played a significant role in coordinating discovery on behalf of the End-Payor Plaintiffs. The case, which
        settled mid-trial, resulted in a $43 million recovery for the Class.

                                                          Page 23 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 25 of 39 PageID #: 768


    •   In re Blood Reagents Antitrust Litigation (E.D. Pa.): Plaintiffs alleged that the two leading producers of blood
        reagents, Ortho–Clinical Diagnostics, Inc. and Immucor, Inc., conspired to raise prices on traditional blood
        reagents. In September 2012, Immucor reached a settlement with Plaintiffs. On July 19, 2017 the Court denied in
        part Ortho’s Motion for Summary Judgement. Ms. Robertson was slated to serve as one of four lead trial counsel
        in the case, which was set for trial in June of 2018 but ultimately settled for a total recovery of $41.5 million.
    •   In re Wellbutrin SR Antitrust Litigation (E.D. Pa.): Cohen Milstein represented the Direct Purchaser Plaintiffs in this
        case alleging that Defendant GSK filed and then continued “sham” patent infringement lawsuits against two
        manufacturers of generic drugs, Eon and Impax, to delay competition to GSK’s blockbuster antidepressant,
        Wellbutrin SR. The case settled before trial for $49 million.
    •   Albany and Detroit Nurses Litigation: Cohen Milstein represented registered nurses employed by hospitals in
        Albany and Detroit in class actions alleging a wage-fixing conspiracy. Ms. Robertson obtained settlements with
        five Albany Defendants totaling over $14 million. In the Detroit case, Ms. Robertson helped obtain $98 million in
        settlements with eight Defendants.
    •   Indonesian Villagers Litigation: Ms. Robertson represented Indonesian villagers in a lawsuit against Exxon Mobil
        over torture and extrajudicial killings allegedly committed by the Defendant’s security forces (a unit of the
        Indonesian military).

Ms. Robertson co-chairs the firm’s Professional Development and Mentoring Committee and serves on the firm’s Diversity
Committee. She is also an active member of the Executive Committee for the Antitrust Section of the New York State Bar
Association.

While attending law school, Ms. Robertson was an intern in the Litigation Bureau of the Office of the New York State
Attorney General and the United States Court of Appeals for the Second Circuit. Additionally, while in law school, Ms.
Robertson was selected as an Alexander Fellow and spent a semester serving as a full-time Judicial Intern to the Hon. Shira
A. Scheindlin, U.S. District Court for the Southern District of New York.

Ms. Robertson graduated from State University of New York at Binghamton, magna cum laude with a B.A. in Philosophy,
Politics and Law. She earned her J.D. from the Benjamin N. Cardozo School of Law, where she served as Notes Editor of
the Cardozo Public Law, Policy and Ethics Journal.

Prior to attending law school, Ms. Robertson worked on the campaign committee of Councilman John Liu, the first Asian
American to be elected to New York City’s City Council.




                                                        Page 24 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 26 of 39 PageID #: 769


                                            Attorney Profiles – Partners

Andrew N. Friedman

Andrew N. Friedman is a Partner at Cohen Milstein and the immediate past Co-Chair of the firm’s Consumer Protection
practice group.

Practicing in the class action field since 1985, Mr. Friedman is a nationally recognized leader in the area of complex, multi-
state class action lawsuits against manufacturers and consumer service providers, such as banks, insurers, credit card
companies, and others, who is ready to take litigation all the way through trial.

In 2018, Mr. Friedman was named Law360’s “MVP – Data Privacy and Security,” an award recognizing only five lawyers in
the United States in this emergent area of law. In addition, under his leadership, Cohen Milstein’s Consumer Protection
practice has received numerous industry awards, including Law360’s “Practice Group of the Year – Consumer Protection”
(2018, 2019) and The National Law Journal’s “Elite Trial Lawyers – Consumer” award (2018), as well as Law360’s “Practice
Group of the Year – Privacy” (2017).

Over the years, Mr. Friedman has been court-appointed Lead or Co-Lead Counsel in numerous high-profile and often
precedent-setting class actions, bringing relief to millions of consumers and recovering hundreds of millions of dollars in
class actions, including:

    • In re Anthem Data Breach Litigation (N.D. Cal.): Mr. Friedman was Co-Lead Counsel in a data breach class action
      involving the theft of personal identification and health information of more than 78 million customers of Anthem,
      the second largest health insurance company in the nation. The lawsuit involved novel claims and cutting-edge
      damage theories, resulting in a $115 million settlement – at the time, the largest data breach settlement in history.
  • In re Equifax, Inc., Customer Data Security Breach Litigation (N.D. Ga.): Mr. Friedman was a member of the
      Plaintiffs’ Steering Committee and was Co-Chair of the Expert Committee in this data privacy breach class action
      against Equifax, a leading credit-reporting company that safeguards some of the most sensitive financial and
      personal information of over 147 million individuals across the United States, for its failure to inform the public of
      a massive data breach and theft of client data. On December 19, 2019 the court granted final approval of a
      landmark $1.5 billion settlement, consisting of a record-breaking $425 million in monetary and injunctive benefits
      and requiring Equifax to spend $1 billion to upgrade its security and technology.
  • Symantec, Corp. and Digital River, Inc. (D. Minn.): Mr. Friedman also litigated a lawsuit against a four-year long
      nationwide class action battle related to the marketing of a re-download service in conjunction with the sale of
      Norton software. The case settled in a $60 million all-cash deal one month before the case was about to go to trial
      – one of the most significant consumer settlements in years.
  • Nationwide (N.D.N.Y.) and Country Life (Cook Cty. Ill. Cir. Ct.): Mr. Friedman was one of the principal counsel in
      cases against two of the largest insurance companies in which plaintiffs asserted sales marketing abuses in the
      marketing of so-called “vanishing premium policies,” where insurance agents sold insurance policies to
      unsuspecting consumers promising that after a relatively short time the dividends generated from the policy
      would be so high as to be able to fully pay the premiums. In fact, the calculations of the policies were based on
      unrealistic interest rate projections and, therefore, the premiums never “vanished.” Nationwide resulted in a
      settlement valued at between $85 million and $103 million, while a settlement with Country Life made $44 million
      in benefits available to policyholders.
  • Keithly v. Intelius, Inc. (W.D. Wash.): Mr. Friedman was Co-Lead Counsel, where he negotiated two nationwide
      settlements with Intelius, Inc., relating to negative option programs and improper post-transaction marketing.
      The combined settlements made $12 million in cash available to the Class.
  • Home Depot Data Breach Litigation (N.D. Ga.): Mr. Friedman was a member of the Plaintiffs’ Steering Committee,
      representing financial institutions and headed the expert committee. This class action lawsuit arose out of the
                                                      Page 25 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 27 of 39 PageID #: 770


        Home Depot data breach, a cyber-attack that affected hundreds of financial institutions and more than 40 million
        consumers who used their debit and credit cards to patronize Home Depot. On September 22, 2017, the court
        granted final approval of a $25 million settlement.
    •   HCA Litigation (M.D. Fla.): Mr. Friedman was one of the principal counsel in the a state-wide consumer class action
        in Florida federal court. Plaintiffs alleged that post-car accident emergency room patients were billed inflated fees
        for emergency radiology services, in excess of the amount allowed by law, covered in part by their mandatory
        Florida Personal Injury Protection (PIP) insurance. In December 2018, the court granted final approval of an
        injunctive relief settlement of $220 million.

Mr. Friedman has also litigated important consumer product lawsuits, including one against Thomson Consumer
Electronics, which resulted in a settlement that made up to $100 million available for persons who paid for unreimbursed
repairs to defective televisions. In addition, Mr. Friedman was one of the principal counsel in the Dex-Cool Litigation, a
nationwide lawsuit alleging that General Motors sold millions of cars with defective coolant that gummed up and caused
corrosion to engines. GM settled ahead of trial, offering relief of cash payments of up to $800 per repair.

Prior to his Co-Chairing the Consumer Protection group, Mr. Friedman was a member of Cohen Milstein’s Securities
Litigation & Investor Protection practice, litigating many important matters, including Globalstar Securities Litigation in
which he served as one of the lead trial counsel. The case settled for $20 million during the second week of the trial. In
addition, Mr. Friedman served as Co-Lead or principal counsel in Norman Frank et al. v. David L. Paul (a recovery of over
$18 million); In re Jiffy Lube Securities Litigation (D. Md.) (a recovery of over $12 million); and In re Immunex Securities
Litigation (W.D. Wash.) (a recovery of $14 million).

Currently, Mr. Friedman is litigating such notable matters as:

    •   In re: Marriott International Inc. Customer Data Security Breach Litigation (D. Md.): On April 29, 2019, the court
        appointed Mr. Friedman Consumer Plaintiffs’ Co-Lead Counsel to oversee a putative nationwide class action
        related to the data breach of personal information of nearly 400 million customers of Starwood-branded hotels,
        subsequently acquired by Marriott in 2016, making it one of the largest data breaches in U.S. history.
    •   Facebook 2018 Data Breach Litigation (N.D. Cal.): On February 14, 2019, the court appointed Mr. Friedman Co-
        Interim Class Counsel in a putative nationwide class action against Facebook for breach of personal data.
        According to Facebook, the data breach was the result of a software vulnerability that existed for over a year (July
        2017 – September 2018). On November 15, 2020, the court preliminarily approved an injunctive relief settlement,
        which will require Facebook to adopt, implement, and/or maintain a detailed set of security commitments for the
        next five years.
    •   COVID-19 Business Interruption Insurance Litigation: Cohen Milstein represents restaurants, retailers, and other
        small businesses across the United States in litigation against their property and casualty insurance providers for
        failing to cover their COVID-19-related business interruption losses.

Mr. Friedman is a noted speaker who has appeared on numerous panels for legal education seminars and institutional
investor conferences on the issues of consumer and securities class actions. In 2011, Lawdragon named him one of the
Leading Plaintiffs’ Lawyers. His work has been cited in the media and he was profiled in the April 14, 2000, Washington
Business Journal.

Prior to joining Cohen Milstein, Mr. Friedman served as an attorney with the U.S. Patent and Trademark Office.

Mr. Friedman attended Tufts University, graduating magna cum laude and was elected Phi Beta Kappa, with a B.A. in
Psychology. He earned his J.D. from the National Law Center, George Washington University.




                                                       Page 26 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 28 of 39 PageID #: 771



Geoffrey Graber

Geoffrey Graber is a Partner at Cohen Milstein and a member of the firm’s Consumer Protection practice, where he
specializes in representing consumers in complex class action litigation involving issues of false advertising, fraud, data
privacy theft and other forms of unfair business practices at the hands of banks, insurance, health care companies, and
other consumer providers.

Mr. Graber also represents whistleblowers in qui tam litigation under the False Claims Act and whistleblower programs
under the U.S. Securities Exchange (SEC), U.S. Department of Transportation (DOT), and U.S. Department of Defense
(DOD). Often these lawsuits involve Foreign Corrupt Practices Act allegations.

Prior to joining Cohen Milstein in 2015, Mr. Graber had a distinguished career at the U.S. Department of Justice (DOJ),
serving as Deputy Associate Attorney General and Director of the Residential Mortgage-Backed Securities (RMBS) Working
Group at the DOJ, where he oversaw the DOJ’s nationwide investigation into the packaging and sale of mortgage-backed
securities (MBS), leading up to the financial crisis. He supervised more than 100 DOJ prosecutors, lawyers, investigators
and analysts and worked closely with senior officials from the SEC, Department of Housing and Urban Development (HUD),
Inspector General’s Office for the Federal Finance Agency and more than 10 state attorneys general offices.

The DOJ investigations overseen by Mr. Graber ultimately recovered more than $36 billion. These recoveries include the
record-breaking $16.65 billion settlement reached in August 2014 with Bank of America – the largest settlement with a
single entity in U.S. history – as well as settlements with Citigroup ($7 billion) and JP Morgan ($13 billion).

Earlier in his tenure at the DOJ, Mr. Graber served as Counsel in the Civil Division, where he proposed and then led the
three-year investigation (2004 – 2007) of Standard & Poor’s (S&P) and its ratings of structured finance products. Mr.
Graber oversaw the investigation and supervised a team of more than 50 prosecutors, DOJ lawyers, investigators and
analysts. The investigation, which made groundbreaking use of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (FIRREA), resulted in the largest enforcement action filed by the United States concerning the
financial crisis (United States v. Standard & Poor’s). As a result of his successful work on S&P, Mr. Graber earned the
Attorney General’s Distinguished Service Award in 2015.

In 2014, while at the DOJ, Mr. Graber also received the Attorney General’s Distinguished Service Award for his work
relating to the $13 billion settlement with JP Morgan – including, at the time, the largest FIRREA penalty recovered by the
DOJ.

Mr. Graber’s distinguished background and experience has proven invaluable to clients. He is currently litigating the
following high-profile matters:

    •   Singer, et al. v. Facebook (N.D. Cal.): Mr. Graber serves as lead counsel representing a putative class of advertisers
        who claim that Facebook’s key advertising metrics (Potential Reach and Estimated Daily Reach) are false and
        misleading due to systemic inflation of Facebook’s user base.
    •   Ariza v. Luxottica Retail North America (LensCrafters) (E.D.N.Y.): Mr. Graber represents a putative class of
        purchasers of LensCrafters’ Accufit Digital Measurement System (Accufit) services, who allege that LensCrafters
        used false, misleading advertising and deceptive sales practices about Accufit being “five times more accurate” in
        measuring pupillary distance than traditional methods, to induce customers to purchase LensCrafters higher-
        priced prescription lens products.
    •   LLE One, LLC v. Facebook (N.D. Cal.): Mr. Graber serves on the co-lead counsel team representing a class of
        advertising purchasers who claim Facebook breached its implied duty to perform with reasonable care and
        violated California’s Unfair Competition Law by intentionally miscalculating and inflating metrics related to its
        video advertisement and monitoring services. If not for these miscalculations, plaintiffs claim, they would not have
                                                       Page 27 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 29 of 39 PageID #: 772


        purchased more video advertisements and at a higher price than they otherwise would have paid. On June 12,
        2019, the parties announced that they had reached a class-wide settlement, which is set for preliminary approval
        in November 2019.

Mr. Graber’s recent successes include:

    •   In re Anthem, Inc. Data Breach Litigation (N.D. Cal.): Cohen Milstein was co-lead counsel in a certified class action
        involving the 2015 cyberattack and massive data breach of Anthem, Inc., one of the nation’s largest for-profit
        managed health care companies, which resulted in the theft of personal identification and health information of
        78.8 million insureds. On August 16, 2018 the Court granted final approval to a $115 million settlement in this
        class action – the largest data breach settlement in U.S. history. Mr. Graber was involved in all aspects of the
        litigation.

Before joining the DOJ, Mr. Graber was an associate at a top-tier defense law firm, where he defended Fortune 500
companies and their officers and directors in securities and derivative suits, consumer class actions and government
investigations. Mr. Graber also devoted substantial time to pro bono representation of indigent individuals and families
in civil rights actions against local law enforcement.

Mr. Graber received his undergraduate degree in Philosophy from Vassar College, and earned his law degree from the
University of Southern California Law School, where he served as the Managing Articles Editor on Southern California Law
Review.



Theodore J. Leopold

Theodore J. Leopold is a Partner at Cohen Milstein and Co-Chair of the firm’s Complex Tort Litigation and Consumer
Protection practice groups. Mr. Leopold is also a member of the firm’s Executive Committee.

Mr. Leopold’s practice is devoted solely to trial work, with a focus on complex product liability, environmental toxic torts,
managed care abuse, consumer class actions, and catastrophic injury and wrongful death litigation. Mr. Leopold has tried
cases throughout the country and has recovered multi-million-dollar verdicts, including jury verdicts in the eight-figure
and nine-figure amounts.

In his role, Mr. Leopold litigates high-stakes, complex lawsuits on behalf of consumer safety issues, particularly as it relates
to product defects, automobile safety and managed care matters. In 2010, he obtained a $131 million jury verdict against
the Ford Motor Company, the ninth-largest verdict against an automobile company in U.S. history.

Mr. Leopold is court-appointed Interim Co-Lead Counsel in two high-profile putative environmental toxic tort class actions,
including In re Flint Water Cases and the Cape Fear River Contaminated Water Class Action Litigation. Mr. Leopold also
serves as lead counsel in the LensCrafters, Polaris ATV, and General Motors Litigation class actions.

Currently, Mr. Leopold is litigating the following notable matters:

    •   In re Flint Water Cases (E.D. Mich.): On July 26, 2017, Mr. Leopold was court-appointed Interim Co-Lead Class
        Counsel to consolidate and oversee a group of toxic tort class actions filed on behalf of Flint, Michigan residents
        and businesses harmed by exposure to toxic levels of lead and other contaminants in the city’s drinking water.
    •   Cape Fear River Contaminated Water Litigation (E.D.N.C.): On January 4, 2018, Mr. Leopold was court-appointed
        Interim Co-Lead Class Counsel to consolidate and oversee a series of five putative environmental toxic tort class
        actions filed against E.I. DuPont de Nemours Company and The Chemours Company for knowingly discharging
                                                        Page 28 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 30 of 39 PageID #: 773


        PFAS, such as GenX, and other “forever chemicals” into the Cape Fear River, one of North Carolina’s principal
        drinking water sources.
    •   General Motors Litigation (E.D. Mich.): On September 26, 2019, Mr. Leopold was court-appointed Lead Counsel
        and Chair of the Plaintiffs’ Steering Committee to consolidate and oversee consumer class actions filed on behalf
        of thousands of GM vehicle owners across 30 states against GM related to defective eight-speed automatic
        transmissions in vehicles manufactured between 2015 and 2019.
    •   Edwards v. Tesla (Sup. Crt. Cal., Alameda Cnty.): On June 25, 2020, Mr. Leopold filed a product liability lawsuit
        against Tesla, Inc. on behalf of Kristian and Jason Edwards. Ms. Edwards sustained catastrophic injuries as a result
        of the failure of the airbags to deploy in her Tesla Model 3 during an accident.
    •   Edenville and Sanford Dam Failure Litigation (Mich. Crt. of Claims; Cir. Crt., Cty. Saginaw, Mich.): On June 24, 2020,
        Mr. Leopold filed two separate property damage lawsuits against Michigan State Government agencies, including
        the Michigan Department of Environment, Great Lakes & Energy and Michigan Department of Natural Resources
        for blatantly mismanaging and failing to properly maintain the Edenville and Sandford dams, which
        catastrophically failed on May 19, 2020. Cohen Milstein is representing more than 300 residents and businesses
        in Midland County and Saginaw County, Michigan and the surrounding areas, including, Arenac, Gladwin, and
        losco counties.
    •   Reed, et al. v USA (E.D. Tenn.): Mr. Leopold is representing plaintiffs in a wrongful death and property damage
        mass action against the U.S. Department of Interior and National Park Service for the negligence of its employees
        to perform their duties during The Chimney Tops 2 Fire in Tennessee, which originated in the Great Smoky
        Mountains National Park and ultimately damaged or destroyed 2,500 homes, buildings and other structures, and
        killed more than 12 people.
    •   Bernardo, et al. v. Pfizer, Inc., et al. (S.D. Fla.): On February 20, 2020, Mr. Leopold filed a false advertising, medical
        monitoring, and personal injury class action against Pfizer, Inc., Boehringer Ingelheim, Sanofi, and other
        pharmaceutical companies on behalf of multiple plaintiffs and putative class members across the United States
        who, as a result of taking Zantac (ranitidine), may have been afflicted with cancer or may now be subjected to an
        increased risk of developing cancer.
    •   Lindsay X-LITE Guardrail Litigation (State Crts.: Tenn., S.C.): Mr. Leopold represents the families of Hannah Eimers,
        Lauren Beuttel, Jacob Davison, Charlotte Blankenship and Wilbert Byrd, who were allegedly killed by defective
        Lindsay X-LITE guardrails, against the Lindsay Corporation and several related entities for designing,
        manufacturing, and selling defective public roadway guardrails.
    •   Johannessohn, et al. v. Polaris Industries (D. Minn.): On July 31, 2017, Mr. Leopold, lead counsel, filed a class action
        suit against Polaris Industries, the manufacturer of the Sportsman all-terrain vehicles (ATVs), alleging the ATVs
        have a design defect that makes them dangerous to drive.
    •   Ariza v. Luxottica Retail North America (LensCrafters) (E.D.N.Y.): Mr. Leopold, as lead counsel, is representing a
        putative class of purchasers of LensCrafters’ Accufit Digital Measurement System (Accufit) services, who allege
        that LensCrafters used false, misleading advertising and deceptive sales practices about Accufit being “five times
        more accurate” in measuring pupillary distance than traditional methods, to induce customers to purchase
        LensCrafter’s higher-priced prescription lens products.
    •   Doe v. Chiquita Brands International (S.D. Fla.): Mr. Leopold is representing families of banana workers and others
        killed or tortured by the Autodefensas Unidas de Colombia, a foreign terrorist organization designated by the
        United States, which was allegedly receiving financial support and firearms and ammunition from Chiquita, a U.S.
        corporation with operations throughout Colombia.

Examples of some of Mr. Leopold’s litigation successes are:

    •   HCA Litigation (M.D. Fla.): Mr. Leopold was lead counsel in a class action lawsuit alleging that HCA hospitals billed
        inflated fees for emergency room radiology services provided to people involved in automobile accidents and who
        received care that was covered by their Florida Personal Injury Protection (PIP) insurance. In December 2018,
        Cohen Milstein secured final approval of a $220 million injunctive relief settlement on behalf of the class.

                                                         Page 29 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 31 of 39 PageID #: 774


    •   Quinteros, et al v. DynCorp, et al (D.D.C.): Mr. Leopold represented over 2,000 Ecuadorian farmers and their
        families who suffered physical and mental injuries and property damage as a result of aerial spraying of toxic
        herbicides on or near their land by DynCorp, a U.S. government contractor. The bellwether trial on behalf of the
        first six Ecuadorian clients came to a conclusion in April 2017, when the ten-person jury unanimously determined
        that DynCorp was responsible for the conduct of the pilots with whom it had subcontracted to conduct the
        chemical spraying after April 2003. In July 2017, Mr. Leopold successfully settled the case.
    •   Mincey v. Takata (Cir. Crt., Duval Cty., Fla.): Mr. Leopold was the lead attorney in a lawsuit brought on behalf of
        Patricia Mincey, a Florida woman who was paralyzed when the driver’s side airbag in her car deployed too
        aggressively during a vehicle collision. The injuries Ms. Mincey sustained in the accident ultimately led to her
        death. In groundbreaking litigation at the forefront of what would become a Department of Justice investigation
        and the largest defective product recall in automobile history, Ms. Mincey alleged that the airbag system in her
        car, manufactured by Takata Corporation, was defective and that Takata knowingly hid the defect from
        consumers. On July 15, 2016, immediately before a hearing was to be held on Plaintiff’s motions to depose the
        CEO of Takata and to amend the complaint to plead a claim for punitive damages, Mr. Leopold successfully
        resolved the case.
    •   Caterpillar Product Liability Litigation (D.N.J.): Mr. Leopold was co-lead counsel in a class action lawsuit alleging
        Caterpillar sold diesel engines with defective exhaust emissions system that resulted in power losses and
        shutdowns. Mr. Leopold developed the case and led all aspects of the litigation, which he successfully resolved in
        September 2016 for $60 million.
    •   Cole v. Ford (Cir. Crt., Jasper Cty., Miss.): Mr. Leopold was co-trial attorney for the family of former New York Mets
        infielder Brian Cole who was killed when the Ford Explorer he was driving rolled over, ejecting him from the
        vehicle. The lawsuit charged that the seat belt in the Explorer was defective in that it failed to keep Mr. Cole in his
        seat. Following two hung juries, eleven of the 12 jury members, in the third trial, agreed on the verdict and found
        for the Cole family in the amount of $131 million.
    •   Quinlan v. Toyota (S.D. Fla.): Mr. Leopold was lead counsel in a product liability case against Toyota Motor
        Company after Bret Quinlan was paralyzed when his Toyota Camry suddenly and without warning began
        accelerating and failed to respond to the brakes. Mr. Leopold successfully resolved the case prior to trial.
    •   Chipps v. Humana (Cir. Crt., Palm Beach Cty., Fla.): Mr. Leopold tried one of the first managed care abuse cases in
        the country after Humana wrongfully denied physical and occupational therapy for a 6-year-old child with cerebral
        palsy. The jury returned the largest punitive damage award on behalf of an individual in Florida history, and this
        seminal case was featured in the movie Damaged Care.
    •   Carrier v. Trinity (Cit. Crt., Sullivan Cty., Tenn): Mr. Leopold represented the Carrier family in this wrongful death
        matter. The death occurred as a result of the guardrail safety device failing. Instead of protecting the driver, the
        guardrail intruded into the passenger compartment of the vehicle and impaled the driver, causing her death. Mr.
        Leopold successfully resolved the case in October 2016.
    •   Mr. Leopold is the past president of Public Justice Foundation, one of the nation’s preeminent litigation and
        advocacy organizations that fights for consumer justice through precedent-setting and socially significant
        individual and class action litigation.

Mr. Leopold is also frequently recognized by peers as being among the best in his area of practice. He was named to
Lawdragon’s 2020 list of “500 Leading Lawyers in America,” and Lawdragon’s 2020 and 2019 “500 Leading Plaintiff
Consumer Lawyers” lists. In 2019, he was named Daily Business Review’s “Distinguished Leader” and Best Lawyers in
America: 2019 “Lawyer of the Year” Mass Tort Litigation/Class Actions – Plaintiffs, West Palm Beach, Florida. In 2018, Mr.
Leopold was named a “Law360 MVP: Environmental,” recognizing the top five practitioners in the United States from both
the Defense and Plaintiffs’ Bar in this area of law. Other recent recognitions include: The National Law Journal: “2018
Energy and Environmental Trailblazer”; Daily Business Review’s “Most Effective Lawyer of 2017: Class Action”; In addition,
he was nominated for “Trial Lawyer of the Year” by the Public Justice Foundation for his ground-breaking litigation
involving the managed care industry, and his work has been featured in the National Law Journal’s “Top Verdicts of the
Year.” He is also consistently recognized by Best Lawyers in America in the fields of Product Liability Litigation – Plaintiffs,
as well as Super Lawyers and Palm Beach Illustrated.
                                                        Page 30 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 32 of 39 PageID #: 775



Mr. Leopold lectures frequently at professional gatherings on such issues as personal injury, product liability, class action
litigation, trial tactics and consumer justice. He is also author and co-author of several legal publications, including Florida
Insurance Law and Practice (Thomson/West). Additionally, he has earned the Florida Bar Civil Trial Certification, the
highest level of recognition by the Florida Bar for competency and experience within civil trial law.

Mr. Leopold is a graduate of the University of Miami, where he received a B.A. He earned his J.D. from Cumberland School
of Law, Samford University.


Douglas J. McNamara

Douglas J. McNamara is a Partner at Cohen Milstein, and a member of the firm’s Consumer Protection practice group. In
this role, Mr. McNamara specializes in litigating complex, multi-state class action lawsuits against manufacturers and
consumer service providers, such as banks, insurers, credit card companies and others. He has helped litigate precedent-
setting cases, involving issues of preemption, choice of law, and class certification. He is a hands-on litigator who takes
pleasure in the details, facts, and documents of each case. Mr. McNamara is a highly regarded speaker who has presented
at several forums on such topics as federal preemption, class certification and civil litigation, and is the author of scholarly
articles focusing on emerging legal issues.

Mr. McNamara has worked on numerous cases involving dangerous pharmaceuticals and medical devices, light cigarettes,
defective consumer products, and environmental torts. Mr. McNamara is currently litigating the following notable
matters:

    •   In re Apple Inc. Device Performance Litigation (N.D. Cal.): On January 9, 2018, Cohen Milstein and co-counsel, filed
        a putative nationwide class action against Apple Inc., on behalf of owners of Apple’s iPhone SE, 6, 6 Plus, 6s, 6s
        Plus, 7, and 7 Plus, for unfair and deceptive business practices in violation of California Business & Professions
        Code § 17200 and making material misrepresentations and failing to disclose material information related to
        Apple’s iOS software operating system updates for Apple iPhones. Mr. McNamara was appointed to the Plaintiffs’
        Steering Committee and is Co-Chair of the Expert Committee.
    •   Cape Fear River Contaminated Water Litigation (E.D.N.C.): On January 4, 2018, Cohen Milstein was appointed
        Interim Co-Lead Class Counsel in a consolidated toxic tort class action filed against DuPont and Chemours, alleging
        that for more than four decades the companies polluted the Cape Fear River near Wilmington, North Carolina
        with a chemical called GenX, contaminating the water supply of five counties, and misrepresented their conduct
        to state and federal regulators.
    •   In re: Marriott International Inc. Customer Data Security Breach Litigation (D. Md.): In April 2019, Cohen Milstein
        was appointed Consumer Plaintiffs’ Co-Lead Counsel to oversee a class action related to the data breach that
        compromised the personal data of nearly 400 million customers, making it one of the largest data breaches in U.S.
        history.
    •   Johnannessohn, et al. v. Polaris (D. Minn.): In October 2016, Cohen Milstein filed a class action on behalf of
        purchasers of Polaris Sportsman four-wheel all-terrain vehicles (ATVs) for violating state consumer protection and
        warranty laws related to a design defect of its exhaust system. The exhaust system gets so hot that it can burn
        riders and melt the ATV’s components.
    •   BK Trucking Co., et al. v. PACCAR, Inc. et al. (D.N.J.): On August 20, 2015, Cohen Milstein and co-counsel filed a
        putative class action against PACCAR, the third-largest manufacturer of medium- and heavy-duty trucks in the
        world, and its subsidiaries, Kenworth Truck Company and Peterbilt Motors for breach of warranty and other
        products liability and unfair business practices related to the manufacture and sale of its 2010 PACCAR MX-13
        diesel engines, which include a specially designed and defective emissions control unit, which causes engine power
        loss and shut downs, impeding commerce.

                                                        Page 31 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 33 of 39 PageID #: 776


Some of Mr. McNamara’s recent successes include:

    •   Herrera v. JFK Medical Center and HCA, Inc. (M.D. Fla.): Cohen Milstein was Lead Counsel in a class action, alleging
        that emergency room patients were billed unreasonably high fees for emergency radiology services, in excess of
        the amount allowed by their mandatory Florida Personal Injury Protection (PIP) insurance. In December 2018, the
        Court granted final approval of a $220 million injunctive relief settlement.
    •   Lumber Liquidators Chinese-Manufactured Flooring Products Liability Litigation (E.D. Va.): Cohen Milstein is co-
        lead counsel in a consumer class action lawsuit, alleging the nationwide retailer sold Chinese-made laminate
        flooring containing hazardous levels of the carcinogen formaldehyde while falsely labeling their products as
        meeting or exceeding California emissions standards, a story that was profiled twice on 60 Minutes in 2015. On
        October 9, 2018, the Court granted final approval of a $36 million settlement. Mr. McNamara was involved in all
        aspects of the litigation, including discovery, writing and arguing pleadings, and settlement.
    •   Khoday et al. v. Symantec Corp. et al. (D. Minn.): Cohen Milstein was lead counsel in a nationwide class action
        involving the marketing to consumers of a re-download service in conjunction with the sale of Norton software.
        In April 2016, the case settled in a $60 million all-cash deal a month before it was to go to trial – one of the most
        significant consumer settlements in years. Mr. McNamara was involved in all aspects of the case, from managing
        the litigation to overseeing a staff of contract attorneys to settlement discussions.
    •   Caterpillar Engine Product Liability Litigation (D.N.J.): Cohen Milstein was co-lead counsel on behalf of 22 trucking
        and transportation companies in 18 states in a class action lawsuit against Caterpillar alleging that the MY2007
        CAT engine, designed to meet the EPA’s tougher Clean Air Act emissions standards, was defective, causing power
        loss and shutdowns that prevented or impeded vehicles from transporting goods or passengers. Caterpillar sought
        to dismiss the case claiming EPA approval of the engine preempted any state law claims. Mr. McNamara was the
        architect of the successful opposition to the motion, and he was involved in all aspects of the litigation. On
        September 20, 2016, the Court granted final approval of the $60 million settlement.

Mr. McNamara also is actively involved in the firm’s high-profile pro bono litigation, including:

    •   NAACP v. Donald J. Trump, President of the United States (D.D.C.): Cohen Milstein is representing the NAACP and
        two unions in a lawsuit against President Donald J. Trump, Department of Homeland Security and other U.S.
        immigration enforcement agencies and their efforts to terminate the Deferred Action for Childhood Arrivals
        (DACA) program.

Prior to joining Cohen Milstein in 2001, Mr. McNamara was a litigation associate at an international defense firm,
specializing in pharmaceutical and product liability cases. He started his career at New York City's Legal Aid Society,
defending indigent criminal defendants at trial and on appeal.

He has been the lead author on three law review articles: “Buckley, Imbler and Stare Decisis: The Present Predicament of
Prosecutorial Immunity and An End to Its Absolute Means,: 59 Albany Law Review, 1135 (1996); “Sexual Discrimination
and Sexual Misconduct: Applying New York’s Gender-Specific Sexual Misconduct Law to Minors,” 14 Touro Law Review,
477 (Winter 1998), and most recently, Douglas McNamara, et al, “Reexamining the Seventh Amendment Argument
Against Issue Certification,” 34 Pace Law Review, 1041 (2014). He has also taught a course on environmental and toxic
torts as an adjunct at George Washington University School of Law.

Mr. McNamara graduated summa cum laude from SUNY Albany, and he earned his J.D. from New York University School
of Law.


Victoria S. Nugent



                                                       Page 32 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 34 of 39 PageID #: 777


Victoria S. Nugent is a Partner at Cohen Milstein and Co-Chair of the Consumer Protection practice group and immediate
past Co-Chair of the Public Client practice group. Ms. Nugent is also a member of the firm’s Executive Committee.

Ms. Nugent is a highly regarded consumer protection litigator, having overseen significant consumer fraud investigations
and litigation on behalf of the state Attorneys General of Nevada, New Mexico, Pennsylvania, New Jersey, Indiana, and
Vermont – as well as class actions brought on behalf of consumers under the laws of numerous states. Ms. Nugent is
named among Lawdragon’s “500 Leading Lawyers in America” (2019 – 2021), as well as Lawdragon’s “500 Leading Plaintiff
Consumer Lawyers” (2020), and The National Law Journal’s “Plaintiffs’ Lawyers Trailblazers” (2017).

Most recently, Ms. Nugent has been representing restaurant owners, retailers, and other small businesses across the
United States in litigation against their insurance companies for failing to honor their business interruption claims due to
the COVID-19 pandemic. These cases are being litigated in state and federal courts as class actions and individual cases.

While working in the Public Client Practice Group, Ms. Nugent represented state Attorneys General in civil law
enforcement investigations and litigation involving consumer protection, Medicaid fraud, and other areas of enforcement
that protect government interests and vulnerable communities. These included:

    •   Deceptive and Unfair Opioid Marketing and Distribution: Representing the states of Indiana, New Jersey, and
        Vermont in consumer protection, Medicaid fraud, and nuisance claims against opioid manufacturers and
        distributors.
    •   Deceptive and Irresponsible Lending: Representing the state of Nevada in investigations into the conduct of
        Deutsche Bank and the Royal Bank of Scotland, two of the investment banks that encouraged and enabled the
        predatory lending practices of retail lenders. Ms. Nugent helped develop the State’s legal theories and claims and
        handled numerous aspects of these investigations.
    •   Improper Foreclosures: Representing the states of Arizona and Nevada in litigation against Bank of America for
        deceptive conduct in connection with servicing approximately 500,000 mortgages, resulting in financial payments
        to consumers and the states, commitments to mortgage modifications and other equitable relief valued at nearly
        $1 billion.

During her earlier years in the Consumer Practice Group, Ms. Nugent was involved in precedent-setting matters:

    •   In re StarLink Corn Product Liability Litigation (N.D. Ill.): Ms. Nugent represented farmers suing Aventis
        CropScience after an unapproved variety of genetically modified corn was detected in the U.S. corn supply and
        drove down prices for all U.S. corn exports. More than $100 million was recovered for the class in a landmark
        settlement.
    •   Negative Option Marketing Litigation: In 2009 and 2010, Ms. Nugent filed suit on behalf of consumers challenging
        the post-transaction marketing practices (also sometimes called “negative option marketing”) and in two
        significant rulings persuaded federal courts in California and Washington that these practices ran afoul of state
        consumer protection laws.

In addition to trial court work, Ms. Nugent has argued cases before the high courts of Georgia, Nebraska, and the District
of Columbia, as well as the federal D.C. Circuit Court of Appeals and the Commonwealth Court of Pennsylvania.

Prior to joining Cohen Milstein in 2000, Ms. Nugent worked for seven years at Public Citizen, a national consumer advocacy
organization. There, she worked on many legislative and regulatory campaigns addressing issues that ranged from
automobile safety to international trade policy. After graduating from law school in 1998, Ms. Nugent received a two-
year fellowship sponsored by the National Association for Public Interest Law (NAPIL/Equal Justice Works). As a NAPIL
Fellow, she worked at Trial Lawyers for Public Justice, where she helped develop and prosecute impact litigation in the
areas of arbitration, banking, credit, and insurance. Since 2018, Ms. Nugent has been a member of Public Justice’s Board
of Directors.
                                                       Page 33 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 35 of 39 PageID #: 778



Ms. Nugent is on the Board of Directors of Public Justice Foundation, the Nation’s foremost consumer litigation and
advocacy organization. Ms. Nugent served on the D.C. Bar Committee on the Rules of Professional Conduct from 2012 to
2019. Since 2019, she has been a member of the Bar’s Legal Ethics Committee.

Ms. Nugent received her B.A. from Wesleyan University and her J.D. from Georgetown University Law Center.




                                                   Page 34 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 36 of 39 PageID #: 779


                                 Attorney Profiles – Of Counsel & Associates

Julia Horwitz

Julia Horwitz is an Associate at Cohen Milstein and a member of the firm’s Consumer Protection practice. In this role, Ms.
Horwitz focuses on litigating class actions on behalf of consumers who have been deceived and harmed by large
corporations.

    •   General Motors Litigation (E.D. Mich.): Cohen Milstein is Lead Counsel and Chair of the Plaintiffs’ Steering
        Committee, overseeing this consolidated consumer class action filed against GM in over 30 states. Plaintiffs allege
        that GM’s eight-speed automatic transmissions (GM 8L90 and the 8L45) manufactured between 2015 and 2019
        were defective. Ms. Horwitz is lead associate in this litigation, overseeing all discovery and co-counsel
        communications.
    •   DZ Reserve et al. v. Facebook (N.D. Cal.): Cohen Milstein represents a putative class of advertisers who claim that
        one of Facebook’s key advertising metric (Potential Reach) is inflated and misleading.

Prior to joining Cohen Milstein, Ms. Horwitz served as a law clerk for the Honorable Mary Ellen Coster Williams at the
United States Court of Federal Claims. She worked at the Electronic Privacy Information Center in Washington, D.C. from
2012-2015, first as an Open Government Coordinator and Counsel, and then as the Director of the Consumer Privacy
Project.

Ms. Horwitz has authored and edited several legal treatises, including “Privacy in the Modern Age: The Search for
Solutions,” Co-editor, New Press, April 28, 2015; and Rotenberg, McCall, Horwitz, “The Open Government Clinic: Teaching
the Basics of Lawyering,” INDIANA LAW REVIEW, Vol. 48 No. 1, October 2014.

Ms. Horwitz also was an Adjunct Professor at Georgetown Law School Fall Semester 2013.

Ms. Horwitz attended Brown University, graduating with a B.A. in English, magna cum laude, Phi Beta Kappa, in 2008. She
earned her J.D. from the University of Chicago Law School in 2012. During law school, Ms. Horwitz was a staff member on
the Edwin F. Mandel Legal Aid Clinic Employment Discrimination Project.


Brian E. Johnson

Brian E. Johnson is an Associate at Cohen Milstein and a member of the Consumer Protection practice group, where he
assists in the development of potential cases and provides support in all aspects of current litigation.

Prior to joining Cohen Milstein, Mr. Johnson was an Associate at a Missouri-based law firm where he represented
consumers in financial lawsuits involving the Fair Debt Collection Practices Act, Fair Credit Reporting Act and the Telephone
Consumer Protection Act. Following law school, Mr. Johnson served as a Law Clerk for the Honorable Margaret L. Sauer
and the Honorable Janette K. Rodecap, 16th Circuit Court of Jackson County, Missouri.

Mr. Johnson is a graduate of Missouri State University, where he received a dual B.A., magna cum laude, in History and
German in 2005. He earned his J.D. from the George Washington University Law School in 2012. Mr. Johnson also studied
at Webster University in Vienna, Austria, earning a M.A. in International Relations in 2007.




                                                       Page 35 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 37 of 39 PageID #: 780



Eric A. Kafka

Eric A. Kafka is an Associate at Cohen Milstein and a member of the firm’s Consumer Protection practice group.

Mr. Kafka is a tireless advocate for consumers. Since joining Cohen Milstein in 2015, Mr. Kafka has represented plaintiffs
in a wide range of consumer class actions, including product liability, false advertising, and data breach class actions.

Mr. Kafka is also an active member of the Plaintiffs’ Bar. He is a member of both the American Association for Justice (AAJ)
and Public Justice. Mr. Kafka serves on Public Justice’s Class Action Preservation Committee.

Currently, Mr. Kafka is litigating the following notable matters:

    •   LLE One, LLC v. Facebook (N.D. Cal.): Cohen Milstein represents a putative class of advertising purchasers, who
        claim that Facebook intentionally inflated key metrics regarding their paid video advertisements’ performance.
        Plaintiffs allege that the inflated metrics caused them to buy more video advertisements and to pay a higher price
        than they otherwise would have paid.
    •   Johnannessohn, et al. v. Polaris (D. Minn.): Cohen Milstein represents a putative class of purchasers of Polaris
        Sportsman four-wheel all-terrain vehicles (ATVs) who allege that their Sportsman ATV’s have a defect where it
        emits excess exhaust heat, which can burn riders and melt ATV components. Plaintiffs allege that Polaris violated
        state consumer protection laws by failing to disclose the exhaust heat defect.
    •   Singer, et al. v. Facebook (N.D. Cal.): Cohen Milstein represents a putative class of advertisers who claim that
        Facebook’s key advertising metrics (Potential Reach and Estimated Daily Reach) are inflated and misleading.
    •   In re: Marriott International Inc. Customer Data Security Breach Litigation (D. Md.): In April 2019, the Court
        appointed Cohen Milstein the Consumer Plaintiffs’ Co-Lead Counsel to oversee a class action related to the data
        breach that compromised the personal data of nearly 400 million customers, making it one of the largest data
        breaches in U.S. history.

Mr. Kafka was actively involved in the following concluded matters:

    •   In re Anthem, Inc. Data Breach Litigation (N.D. Cal.): Cohen Milstein was Co-Lead Counsel on behalf of a putative
        class of 78.8 million insureds, whose personal data and health information was stolen as a result of a massive data
        breach of Anthem, Inc., one of the nation’s largest for-profit health care companies. In August 2018, the Court
        granted final approval of a $115 million settlement – the largest data breach settlement in history.
    •   HCA Litigation (M.D. Fla.): Cohen Milstein was Lead Counsel in a class action, alleging that emergency room
        patients were billed unreasonably high fees for emergency radiology services, in excess of the amount allowed by
        their mandatory Florida Personal Injury Protection (PIP) insurance. In December 2018, the Court granted final
        approval of a $220 million injunctive relief settlement.

Prior to attending law school, Mr. Kafka worked on multiple political campaigns, including President Obama's 2008
presidential campaign.

Mr. Kafka earned his J.D. from Columbia Law School, where he was a Harlan Fiske Stone Scholar. He received his B.A. from
Yale University.


Karina G. Puttieva




                                                       Page 36 of 38
www.cohenmilstein.com
     Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 38 of 39 PageID #: 781


Karina G. Puttieva is an Associate at Cohen Milstein and a member of the firm’s Consumer Protection practice. Ms.
Puttieva’s practice focuses on litigating class actions on behalf of consumers who have been misled, deceived or harmed
by large corporations.

Prior to joining Cohen Milstein, Ms. Puttieva was a litigation associate at a highly regarded national defense firm, where
she focused on consumer data privacy issues, government investigations and criminal litigation, and civil litigation in the
areas of antitrust, consumer fraud, and misappropriation of intellectual property.

Ms. Puttieva is currently litigating the following matters:

    •   Facebook 2018 Data Breach Litigation (N.D. Cal.): Cohen Milstein is Co-Interim Class Counsel in a nationwide
        personal data breach class action against Facebook. According to Facebook, the data breach was the result of a
        software vulnerability that existed for over a year between 2017 – 2018.
    •   DZ Reserve et al. v. Facebook (N.D. Cal.): Cohen Milstein represents a putative class of advertisers who claim that
        Facebook’s key advertising metrics (Potential Reach and Estimated Daily Reach) are inflated and misleading.
    •   General Motors Litigation (E.D. Mich.): Cohen Milstein is Lead Counsel and Chair of the Plaintiffs’ Steering
        Committee, overseeing this consolidated consumer class action filed against GM in over 30 states. Plaintiffs allege
        that GM’s eight-speed automatic transmissions (GM 8L90 and the 8L45) manufactured between 2015 and 2019
        were defective.
    •   COVID-19 Business Interruption Insurance Litigation: Cohen Milstein represents restaurants and small businesses
        across the United States in litigation against their property and casualty insurance providers for failing to cover
        their COVID-19-related business interruption claims.

Ms. Puttieva earned her B.A., magna cum laude, from Haverford College and her J.D. from University of California,
Berkeley, School of Law, where she was the Submissions Editor and Associate Editor of the Berkeley Journal of Criminal
Law.

While attending law school, Ms. Puttieva was a judicial extern for the Honorable Christina A. Snyder of United States
District Court for the Central District of California and she was a law clerk for the United States Attorney’s Office for the
Northern District of California.

Prior to law school, Ms. Puttieva worked as a victim/witness coordinator at the Family Violence/Sexual Assault Unit of the
Philadelphia District Attorney’s Office.


Paul Stephan

Paul Stephan is an Associate at Cohen Milstein and a member of the firm’s Consumer Protection practice. Mr. Stephan’s
practice focuses on litigating class actions on behalf of consumers who have been misled, deceived or harmed by large
corporations.

Mr. Stephan is involved in the following high-profile litigation:

    •   In re MGM Resorts International Data Breach Litigation (D. Nev.): On February 1, 2021, the court appointed
        Cohen Milstein as Co-Lead Interim Class Counsel in this consolidated data breach class action against MGM
        Resorts related to the July 2019 data breach of personal information of between 10.6 million and 142 million
        MGM customers.
    •   COVID-19 Business Interruption Insurance Litigation: Cohen Milstein represents restaurants and small
        businesses across the United States in litigation against their property and casualty insurance providers for
        failing to cover their COVID-19-related business interruption losses.
                                                        Page 37 of 38
www.cohenmilstein.com
    Case 2:21-cv-00678-JS-AYS Document 62-2 Filed 05/27/21 Page 39 of 39 PageID #: 782


    •   Ariza v. Luxottica Retail North America (LensCrafters) (E.D.N.Y.): Cohen Milstein represents purchasers of
        LensCrafters’ Accufit Digital Measurement System (Accufit) services, who allege that LensCrafters used false,
        misleading advertising and deceptive sales practices about Accufit being “five times more accurate” in
        measuring pupillary distance than traditional methods, to induce customers to purchase LensCrafters higher-
        priced prescription lens products.
    •   Edenville and Sanford Dam Failure Litigation (Mich. Claims Crt.; Saginaw Circ. Crt.): Cohen Milstein represents
        residents and businesses in Midland and Saginaw County, MI in two property damage lawsuits against Michigan
        government agencies for their mismanagement of the Edenville and Sandford dams, the subsequent failure of
        the dams, and the resultant catastrophic flooding.
    •   Reed, et al. v. USA (E.D. Tenn.): Cohen Milstein represents plaintiffs in a wrongful death and property damage
        mass action against the U.S. Department of Interior and National Park Service for employee negligence related
        to the handling of the Chimney Tops 2 Fire in the Great Smoky Mountains National Park, which destroyed more
        than 2,500 homes and buildings, and killed 14 people in 2016.

Prior to joining Cohen Milstein, Mr. Stephan was a law clerk for the Honorable Anne E. Thompson of the United States
District Court for the District of New Jersey.

Mr. Stephan is the author of an article on arbitration that is forthcoming in the University of Memphis Law Review.

Mr. Stephan earned his B.A., summa cum laude and Phi Beta Kappa, from University at Buffalo, The State University of
New York. Mr. Stephan received his J.D., magna cum laude, Order of the Coif, from University of Pennsylvania Law
School, where he was a Comments Editor of the University of Pennsylvania Law Review.

While attending law school, Mr. Stephan was also a law clerk for the U.S. Government Accountability Office, Office of
General Counsel.




                                                     Page 38 of 38
www.cohenmilstein.com
